
	
		II
		112th CONGRESS
		2d Session
		S. 3572
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2012
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986, title 5,
		  United States Code, the Small Business Act, and the Small Business Investment
		  Act of 1958 to provide certainty for small business concerns, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring Tax and Regulatory
			 Certainty to Small Businesses Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Small business tax extenders
				Sec. 101. References.
				Sec. 102. Extension of temporary exclusion of 100 percent of
				gain on certain small business stock.
				Sec. 103. Extension of alternative minimum tax rules for
				general business credits of eligible small businesses.
				Sec. 104. Extension of 5-year carryback of general business
				credits of eligible small businesses.
				Sec. 105. Extension of reduction in S-corp recognition period
				for built-in gains tax.
				Sec. 106. Extension of increased expensing limitations and
				treatment of certain real property as section 179 property.
				Sec. 107. Extension of special rule for long-term contract
				accounting.
				Sec. 108. Extension of increased amount allowed as a deduction
				for start-up expenditures.
				Sec. 109. Extension of allowance of deduction for health
				insurance in computing self-employment taxes.
				TITLE II—Regulatory relief
				Sec. 201. Findings.
				Sec. 202. Including indirect economic impact in small entity
				analyses.
				Sec. 203. Judicial review to allow small entities to challenge
				proposed regulations.
				Sec. 204. Periodic review.
				Sec. 205. Requiring small business review panels for additional
				agencies.
				Sec. 206. Expanding the Regulatory Flexibility Act to agency
				guidance documents.
				Sec. 207. Requiring the Internal Revenue Service to consider
				small entity impact.
				Sec. 208. Reporting on enforcement actions relating to small
				entities.
				Sec. 209. Requiring more detailed small entity
				analyses.
				Sec. 210. Ensuring that agencies consider small entity impact
				during the rulemaking process.
				Sec. 211. Additional powers of the Office of
				Advocacy.
				Sec. 212. Technical and conforming amendments.
				Sec. 213. Regulatory transparency reporting.
				TITLE III—Access to capital
				Subtitle A—Expanding Access to Capital for Entrepreneurial
				Leaders
				Sec. 311. Short title.
				Sec. 312. Program authorization.
				Sec. 313. Family of funds.
				Sec. 314. Adjustment for inflation.
				Sec. 315. Public availability of information.
				Sec. 316. Authorized uses of licensing fees.
				Sec. 317. Sense of Congress.
				Subtitle B—Low-Interest Refinancing
				Sec. 321. Low-interest refinancing under the local development
				business loan program.
				TITLE IV—Entrepreneurial support
				Subtitle A—Measuring the Effectiveness of Resource
				Partners
				Sec. 411. Expanding entrepreneurship.
				Subtitle B—Women's Small Business Ownership
				Sec. 421. Short title.
				Sec. 422. Definition.
				Sec. 423. Office of Women’s Business Ownership.
				Sec. 424. Women’s Business Center Program.
				Sec. 425. Study and report on economic issues facing women's
				business centers.
				Sec. 426. Study and report on oversight of women's business
				centers.
				Subtitle C—Strengthening America's Small Business Development
				Centers
				Sec. 431. Institutions of higher education.
				Sec. 432. Updating funding levels for small business
				development centers.
				Sec. 433. Assistance to out-of-state small
				businesses.
				Sec. 434. Termination of small business development center
				defense economic transition assistance.
				Sec. 435. National Small Business Development Center Advisory
				Board.
				Sec. 436. Repeal of Paul D. Coverdell drug-free workplace
				program.
				Subtitle D—Terminating the National Veterans Business
				Development Corporation
				Sec. 441. National Veterans Business Development
				Corporation.
				Subtitle E—Expanding Women's Entrepreneurship
				Sec. 451. Definitions.
				Sec. 452. National Women's High-Growth Business Bipartisan Task
				Force.
				Sec. 453. Repeal.
				Subtitle F—Improving Mentoring for Entrepreneurs
				Sec. 461. Definitions.
				Sec. 462. Establishment of Advisory Board.
				Sec. 463. Duties of the SCORE Advisory Board.
				Sec. 464. Powers of the SCORE Advisory Board.
				Sec. 465. SCORE Advisory Board personnel matters.
				Sec. 466. Inapplicability of the Federal Advisory Committee Act
				to the SCORE Advisory Board.
				Sec. 467. Funding.
				Sec. 468. Reauthorization.
				Sec. 469. Chief executive officer of SCORE.
				Sec. 470. Allocation committee.
				Sec. 471. Allocation of amounts.
				Sec. 472. GAO study and report.
				TITLE V—Access to Government Contracting
				Subtitle A—Bonds
				Sec. 511. Removal of sunset dates for certain provisions of the
				Small Business Investment Act of 1958.
				Subtitle B—Small Business Contracting Fraud
				Prevention
				Sec. 521. Short title.
				Sec. 522. Definitions.
				Sec. 523. Fraud deterrence at the Small Business
				Administration.
				Sec. 524. Veterans integrity in contracting.
				Sec. 525. Section 8(a) program
				improvements.
				Sec. 526. HUBZone improvements.
				Sec. 527. Annual report on suspension, debarment, and
				prosecution.
				Subtitle C—Fairness in Women-Owned Small Business
				Contracting
				Sec. 531. Short title.
				Sec. 532. Procurement program for women-owned small business
				concerns.
				Sec. 533. Study and report on representation of
				women.
				Subtitle D—Small Business Champion
				Sec. 541. Short title.
				Sec. 542. Offices of Small and Disadvantaged Business
				Utilization.
				Sec. 543. Small Business Procurement Advisory
				Council.
				Subtitle E—Subcontracts
				Sec. 551. Subcontracts awarded by Federally Funded Research and
				Development Centers.
			
		ISmall business
			 tax extenders
			101.ReferencesExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			102.Extension of
			 temporary exclusion of 100 percent of gain on certain small business
			 stock
				(a)In
			 generalParagraph (4) of section 1202(a) is amended—
					(1)by striking
			 January 1, 2012 and inserting January 1, 2014,
			 and
					(2)by striking
			 and
			 2011 and inserting , 2011, 2012,
			 and 2013
			 in the heading thereof.
					(b)Technical
			 amendments
					(1)Special rule
			 for 2009 and certain period in 2010Paragraph (3) of section
			 1202(a) is amended by adding at the end the following new flush
			 sentence:
						In the case of any stock which
			 would be described in the preceding sentence (but for this sentence), the
			 acquisition date for purposes of this subsection shall be the first day on
			 which such stock was held by the taxpayer determined after the application of
			 section 1223..(2)100 percent
			 exclusionParagraph (4) of section 1202(a) is amended by adding
			 at the end the following new flush sentence:
						In the case of any stock which
			 would be described in the preceding sentence (but for this sentence), the
			 acquisition date for purposes of this subsection shall be the first day on
			 which such stock was held by the taxpayer determined after the application of
			 section 1223..(c)Effective
			 dates
					(1)In
			 generalThe amendments made by subsection (a) shall apply to
			 stock acquired after December 31, 2011.
					(2)Subsection
			 (b)(1)The amendment made by
			 subsection (b)(1) shall take effect as if included in section 1241(a) of
			 division B of the American Recovery and Reinvestment Act of 2009.
					(3)Subsection
			 (b)(2)The amendment made by
			 subsection (b)(2) shall take effect as if included in section 2011(a) of the
			 Creating Small Business Jobs Act of 2010.
					103.Extension of
			 alternative minimum tax rules for general business credits of eligible small
			 businesses
				(a)In
			 generalSubparagraph (A) of section 38(c)(5) is amended by
			 inserting , 2011, or 2012 after 2010.
				(b)Technical
			 amendmentSection 38(c)(5)(B) is amended—
					(1)by striking
			 the sum of, and
					(2)by inserting
			 for any taxable year to which subparagraph (A) applies after
			 or (4).
					(c)Effective
			 dates
					(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 credits determined in taxable years beginning after December 31, 2010, and to
			 carrybacks of such credits.
					(2)Technical
			 amendmentsThe amendments made by subsection (b) shall take
			 effect as if included in section 2013(a) of the Creating Small Business Jobs
			 Act of 2010.
					104.Extension of
			 5-year carryback of general business credits of eligible small
			 businesses
				(a)In
			 generalSubparagraph (A) of section 39(a)(4) is amended by
			 inserting or in taxable years beginning in 2011, 2012, or 2013
			 after 2010.
				(b)Effective
			 dateThe amendment made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2010.
				105.Extension of
			 reduction in S-corp recognition period for built-in gains tax
				(a)In
			 generalParagraph (7) of section 1374(d) is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D), and
					(2)by inserting
			 after subparagraph (B) the following new subparagraph:
						
							(C)Special rule
				for 2012 and 2013For dispositions of property in taxable years
				beginning in 2012 or 2013, subparagraphs (A) and (D) shall be applied by
				substituting 5-year for
				10-year.
							.
					(b)Technical
			 amendmentSubparagraph (B) of section 1374(d)(2) is amended by
			 inserting described in subparagraph (A) after , for any
			 taxable year.
				(c)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2011.
				106.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property
				(a)In
			 generalSection 179(b) is amended—
					(1)by striking
			 2010 or 2011 each place it appears in paragraph (1)(B) and
			 (2)(B) and inserting 2010, 2011, 2012, or 2013,
					(2)by striking
			 2012 each place it appears in paragraph (1)(C) and (2)(C) and
			 inserting 2014, and
					(3)by striking
			 2012 each place it appears in paragraph (1)(D) and (2)(D) and
			 inserting 2014.
					(b)Inflation
			 adjustmentSubparagraph (A) of section 179(b)(6) is amended by
			 striking 2012 and inserting 2013.
				(c)Computer
			 softwareSection 179(d)(1)(A)(ii) is amended by striking
			 2013 and inserting 2014.
				(d)ElectionSection
			 179(c)(2) is amended by striking 2013 and inserting
			 2014.
				(e)Special rules
			 for treatment of qualified real property
					(1)In
			 generalSection 179(f)(1) is amended by striking 2010 or
			 2011 and inserting 2010, 2011, 2012, or 2013.
					(2)Carryover
			 limitation
						(A)In
			 generalSection 179(f)(4) is amended by striking
			 2011 each place it appears and inserting
			 2013.
						(B)Conforming
			 amendmentThe heading for subparagraph (C) of section 179(f)(4)
			 is amended by striking 2010 and inserting 2010, 2011 and
			 2012.
						(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				107.Extension of
			 special rule for long-term contract accounting
				(a)In
			 generalClause (ii) of section 460(c)(6)(B) is amended by
			 striking January 1, 2011 (January 1, 2012 and inserting
			 January 1, 2014 (January 1, 2015.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2010.
				108.Extension of
			 increased amount allowed as a deduction for start-up expenditures
				(a)In
			 generalParagraph (3) of section 195(b) is amended—
					(1)by inserting
			 , 2011, 2012, or 2013 after 2010, and
					(2)by inserting
			 2011, 2012, and
			 2013 in the heading thereof.
					(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2010.
				109.Extension of
			 allowance of deduction for health insurance in computing self-employment
			 taxes
				(a)In
			 generalParagraph (4) of section 162(l) is amended by striking
			 December 31, 2010 and inserting December 31,
			 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				IIRegulatory
			 relief
			201.FindingsCongress finds the following:
				(1)A vibrant and
			 growing small business sector is critical to the recovery of the economy of the
			 United States.
				(2)Regulations
			 designed for application to large-scale entities have been applied uniformly to
			 small businesses and other small entities, sometimes inhibiting the ability of
			 small entities to create new jobs.
				(3)Uniform Federal
			 regulatory and reporting requirements in many instances have imposed on small
			 businesses and other small entities unnecessary and disproportionately
			 burdensome demands, including legal, accounting, and consulting costs, thereby
			 threatening the viability of small entities and the ability of small entities
			 to compete and create new jobs in a global marketplace.
				(4)Since 1980,
			 Federal agencies have been required to recognize and take account of the
			 differences in the scale and resources of regulated entities, but in many
			 instances have failed to do so.
				(5)In 2009, there
			 were nearly 70,000 pages in the Federal Register, and, according to research by
			 the Office of Advocacy of the Small Business Administration, the annual cost of
			 Federal regulations totals $1,750,000,000,000. Small firms bear a
			 disproportionate burden, paying approximately 36 percent more per employee than
			 larger firms in annual regulatory compliance costs.
				(6)All agencies in
			 the Federal Government should fully consider the costs, including indirect
			 economic impacts and the potential for job loss, of proposed rules,
			 periodically review existing regulations to determine their impact on small
			 entities, and repeal regulations that are unnecessarily duplicative or have
			 outlived their stated purpose.
				(7)It is the
			 intention of Congress to amend chapter 6 of title 5, United States Code, to
			 ensure that all impacts, including foreseeable indirect effects, of proposed
			 and final rules are considered by agencies during the rulemaking process and
			 that the agencies assess a full range of alternatives that will limit adverse
			 economic consequences, enhance economic benefits, and fully address potential
			 job loss.
				202.Including
			 indirect economic impact in small entity analysesSection 601 of title 5, United States Code,
			 is amended by adding at the end the following:
				
					(9)the term
				economic impact means, with respect to a proposed or final
				rule—
						(A)the economic
				effects on small entities directly regulated by the rule; and
						(B)the reasonably
				foreseeable economic effects of the rule on small entities that—
							(i)purchase products
				or services from, sell products or services to, or otherwise conduct business
				with entities directly regulated by the rule;
							(ii)are directly
				regulated by other governmental entities as a result of the rule; or
							(iii)are not
				directly regulated by the agency as a result of the rule but are otherwise
				subject to other agency regulations as a result of the
				rule.
							.
			203.Judicial
			 review to allow small entities to challenge proposed regulationsSection 611(a) of title 5, United States
			 Code, is amended—
				(1)in paragraph (1),
			 by inserting 603, after 601,;
				(2)in paragraph (2),
			 by inserting 603, after 601,;
				(3)by striking
			 paragraph (3) and inserting the following:
					
						(3)A small entity may seek such review
				during the 1-year period beginning on the date of final agency action, except
				that—
							(A)if a provision of law requires that an
				action challenging a final agency action be commenced before the expiration of
				1 year, the lesser period shall apply to an action for judicial review under
				this section; and
							(B)in the case of noncompliance with
				section 603 or 605(b), a small entity may seek judicial review of agency
				compliance with such section before the close of the public comment
				period.
							;
				and
				(4)in paragraph
			 (4)—
					(A)in subparagraph
			 (A), by striking , and and inserting a semicolon;
					(B)in subparagraph
			 (B), by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(C)issuing an injunction prohibiting an
				agency from taking any agency action with respect to a rulemaking until that
				agency is in compliance with the requirements of section 603 or
				605.
							.
					204.Periodic
			 reviewSection 610 of title 5,
			 United States Code, is amended to read as follows:
				
					610.Periodic
				review of rules
						(a)(1)Not later than 180 days
				after the date of enactment of the Restoring
				Tax and Regulatory Certainty to Small Businesses Act of 2012,
				each agency shall establish a plan for the periodic review of—
								(A)each rule issued by the agency that
				the head of the agency determines has a significant economic impact on a
				substantial number of small entities, without regard to whether the agency
				performed an analysis under section 604 with respect to the rule; and
								(B)any small entity compliance guide
				required to be published by the agency under section 212 of the Small Business
				Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
								(2)In reviewing rules and small entity
				compliance guides under paragraph (1), the agency shall determine whether the
				rules and guides should—
								(A)be amended or rescinded, consistent
				with the stated objectives of applicable statutes, to minimize any significant
				adverse economic impacts on a substantial number of small entities (including
				an estimate of any adverse impacts on job creation and employment by small
				entities); or
								(B)continue in effect without
				change.
								(3)Each agency shall publish the plan
				established under paragraph (1) in the Federal Register and on the Web site of
				the agency.
							(4)An agency may amend the plan
				established under paragraph (1) at any time by publishing the amendment in the
				Federal Register and on the Web site of the agency.
							(b)Each plan
				established under subsection (a) shall provide for—
							(1)the review of
				each rule and small entity compliance guide described in subsection (a)(1) in
				effect on the date of enactment of the Restoring Tax and Regulatory Certainty to Small Businesses
				Act of 2012—
								(A)not later than 9
				years after the date of publication of the plan in the Federal Register;
				and
								(B)every 9 years
				thereafter; and
								(2)the review of
				each rule adopted and small entity compliance guide described in subsection
				(a)(1) that is published after the date of enactment of the
				Restoring Tax and Regulatory Certainty to
				Small Businesses Act of 2012—
								(A)not later than 9
				years after the publication of the final rule in the Federal Register;
				and
								(B)every 9 years
				thereafter.
								(c)In reviewing
				rules under the plan required under subsection (a), the agency shall
				consider—
							(1)the continued
				need for the rule;
							(2)the nature of
				complaints received by the agency from small entities concerning the
				rule;
							(3)comments by the
				Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the
				Small Business Administration;
							(4)the complexity of
				the rule;
							(5)the extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State and local
				rules;
							(6)the contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such a calculation cannot be made;
							(7)the length of
				time since the rule has been evaluated, or the degree to which technology,
				economic conditions, or other factors have changed in the area affected by the
				rule; and
							(8)the economic
				impact of the rule, including—
								(A)the estimated
				number of small entities to which the rule will apply;
								(B)the estimated
				number of small entity jobs that will be lost or created due to the rule;
				and
								(C)the projected
				reporting, recordkeeping, and other compliance requirements of the proposed
				rule, including—
									(i)an estimate of
				the classes of small entities that will be subject to the requirement;
				and
									(ii)the type of
				professional skills necessary for preparation of the report or record.
									(d)(1)Each agency shall
				submit an annual report regarding the results of the review required under
				subsection (a) to—
								(A)Congress; and
								(B)in the case of an agency that is not
				an independent regulatory agency (as defined in section 3502(5) of title 44),
				the Administrator of the Office of Information and Regulatory Affairs of the
				Office of Management and Budget.
								(2)Each report required under paragraph
				(1) shall include a description of any rule or guide with respect to which the
				agency made a determination of infeasibility under paragraph (5) or (6) of
				subsection (c), together with a detailed explanation of the reasons for the
				determination.
							(e)Each agency shall
				publish in the Federal Register and on the Web site of the agency a list of the
				rules and small entity compliance guides to be reviewed under the plan required
				under subsection (a) that includes—
							(1)a brief
				description of each rule or guide;
							(2)for each rule,
				the reason why the head of the agency determined that the rule has a
				significant economic impact on a substantial number of small entities (without
				regard to whether the agency had prepared a final regulatory flexibility
				analysis for the rule); and
							(3)a request for
				comments from the public, the Chief Counsel for Advocacy of the Small Business
				Administration, and the Regulatory Enforcement Ombudsman concerning the
				enforcement of the rules or publication of the guides.
							(f)(1)Not later than 6 months
				after each date described in subsection (b)(1), the Inspector General for each
				agency shall—
								(A)determine whether the agency has
				conducted the review required under subsection (b) appropriately; and
								(B)notify the head of the agency
				of—
									(i)the results of the determination
				under subparagraph (A); and
									(ii)any issues preventing the
				Inspector General from determining that the agency has conducted the review
				under subsection (b) appropriately.
									(2)(A)Not later than 6 months
				after the date on which the head of an agency receives a notice under paragraph
				(1)(B) that the agency has not conducted the review under subsection (b)
				appropriately, the agency shall address the issues identified in the
				notice.
								(B)Not later than 30 days after the last
				day of the 6-month period described in subparagraph (A), the Inspector General
				for an agency that receives a notice described in subparagraph (A)
				shall—
									(i)determine whether the agency has
				addressed the issues identified in the notice; and
									(ii)notify Congress if the Inspector
				General determines that the agency has not addressed the issues identified in
				the notice; and
									(C)Not later than 30 days after the date
				on which the Inspector General for an agency transmits a notice under
				subparagraph (B)(ii), an amount equal to 1 percent of the amount appropriated
				for the fiscal year to the appropriations account of the agency that is used to
				pay salaries shall be rescinded.
								(D)Nothing in this paragraph may be
				construed to prevent Congress from acting to prevent a rescission under
				subparagraph
				(C).
								.
			205.Requiring
			 small business review panels for additional agencies
				(a)AgenciesSection 609 of title 5, United States Code,
			 is amended—
					(1)in subsection (b)—
						(A)by striking a covered agency
			 the first place it appears and inserting an agency designated under
			 subsection (d); and
						(B)by striking a covered agency
			 each place it appears and inserting the agency;
						(2)by striking
			 subsection (d), as amended by section 1100G(a) of Public Law 111–203 (124 Stat.
			 2112), and inserting the following:
						
							(d)(1)On and after the date
				of enactment of the Restoring Tax and
				Regulatory Certainty to Small Businesses Act of 2012, the
				Environmental Protection Agency, the Occupational Safety and Health
				Administration of the Department of Labor, and the Bureau of Consumer Financial
				Protection shall be—
									(A)agencies designated under this
				subsection; and
									(B)subject to the requirements of
				subsection (b).
									(2)The Chief Counsel for Advocacy shall
				designate as agencies that shall be subject to the requirements of subsection
				(b) on and after the date of the designation—
									(A)3 agencies for the first year after
				the date of enactment of the Restoring Tax
				and Regulatory Certainty to Small Businesses Act of 2012;
									(B)in addition to the agencies designated
				under subparagraph (A), 3 agencies for the second year after the date of
				enactment of the Restoring Tax and Regulatory
				Certainty to Small Businesses Act of 2012; and
									(C)in addition to the agencies designated
				under subparagraphs (A) and (B), 3 agencies for the third year after the date
				of enactment of the Restoring Tax and
				Regulatory Certainty to Small Businesses Act of 2012.
									(3)The Chief Counsel for Advocacy shall
				designate agencies under paragraph (2) based on the economic impact of the
				rules of the agency on small entities, beginning with agencies with the largest
				economic impact on small entities.
								;
				and
					(3)in subsection
			 (e)(1), by striking the covered agency and inserting the
			 agency.
					(b)Technical and
			 conforming amendments
					(1)Section
			 603Section 603(d) of title 5, United States Code, as added by
			 section 1100G(b) of Public Law 111–203 (124 Stat. 2112), is amended—
						(A)in paragraph (1),
			 by striking a covered agency, as defined in section 609(d)(2)
			 and inserting the Bureau of Consumer Financial Protection;
			 and
						(B)in paragraph (2),
			 by striking A covered agency, as defined in section 609(d)(2),
			 and inserting The Bureau of Consumer Financial
			 Protection.
						(2)Section
			 604Section 604(a) of title 5, United States Code, is
			 amended—
						(A)by redesignating
			 the second paragraph designated as paragraph (6) (relating to covered
			 agencies), as added by section 1100G(c)(3) of Public Law 111–203 (124 Stat.
			 2113), as paragraph (7); and
						(B)in paragraph (7),
			 as so redesignated—
							(i)by
			 striking a covered agency, as defined in section 609(d)(2) and
			 inserting the Bureau of Consumer Financial Protection;
			 and
							(ii)by
			 striking the agency and inserting the
			 Bureau.
							206.Expanding the
			 Regulatory Flexibility Act to agency guidance documentsSection 601(2) of title 5, United States
			 Code, is amended by inserting after public comment the
			 following: and any significant guidance document, as defined in the
			 Office of Management and Budget Final Bulletin for Agency Good Guidance
			 Procedures (72 Fed. Reg. 3432; January 25, 2007).
			207.Requiring the
			 Internal Revenue Service to consider small entity impact
				(a)In
			 generalSection 603(a) of title 5, United States Code, is
			 amended, in the fifth sentence, by striking but only and all
			 that follows through the period at the end and inserting but only to the
			 extent that such interpretative rules, or the statutes upon which such rules
			 are based, impose on small entities a collection of information requirement or
			 a recordkeeping requirement..
				(b)DefinitionsSection
			 601 of title 5, United States Code, as amended by section 202 of this Act, is
			 amended—
					(1)in paragraph (6),
			 by striking and at the end; and
					(2)by striking
			 paragraphs (7) and (8) and inserting the following:
						
							(7)the term
				collection of information has the meaning given that term in
				section 3502(3) of title 44;
							(8)the term
				recordkeeping requirement has the meaning given that term in
				section 3502(13) of title 44;
				and
							.
					208.Reporting on
			 enforcement actions relating to small entitiesSection 223 of the Small Business Regulatory
			 Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended—
				(1)in subsection (a)—
					(A)by striking Each agency and
			 inserting the following:
						
							(1)Establishment
				of policy or programEach
				agency
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Review of civil
				penaltiesNot later than 2 years after the date of enactment of
				the Restoring Tax and Regulatory Certainty to
				Small Businesses Act of 2012, and every 2 years thereafter, each
				agency regulating the activities of small entities shall review the civil
				penalties imposed by the agency for violations of a statutory or regulatory
				requirement by a small entity to determine whether a reduction or waiver of the
				civil penalties is appropriate.
							;
				and
					(2)in subsection (c)—
					(A)by striking Agencies shall
			 report and all that follows through the scope and
			 inserting Not later than 2 years after the date of enactment of the
			 Restoring Tax and Regulatory Certainty to
			 Small Businesses Act of 2012, and every 2 years thereafter, each
			 agency shall submit to the Committee on Small Business and Entrepreneurship and
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Small Business and the Committee on the Judiciary of the House
			 of Representatives a report discussing the scope; and
					(B)by striking
			 and the total amount of penalty reductions and waivers and
			 inserting the total amount of penalty reductions and waivers, and the
			 results of the most recent review under subsection (a)(2).
					209.Requiring more
			 detailed small entity analyses
				(a)Initial
			 regulatory flexibility analysisSection 603 of title 5, United
			 States Code, as amended by section 1100G(b) of Public Law 111–203 (124 Stat.
			 2112), is amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
								(1)describing the
				reasons why action by the agency is being considered;
								(2)describing the
				objectives of, and legal basis for, the proposed rule;
								(3)estimating the
				number and type of small entities to which the proposed rule will apply;
								(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
								(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be provided;
				and
								(6)estimating the
				additional cumulative economic impact of the proposed rule on small entities,
				including job loss by small entities, beyond that already imposed on the class
				of small entities by the agency, or the reasons why such an estimate is not
				available.
								;
				and
					(2)by adding at the
			 end the following:
						
							(e)An agency shall
				notify the Chief Counsel for Advocacy of the Small Business Administration of
				any draft rules that may have a significant economic impact on a substantial
				number of small entities—
								(1)when the agency
				submits a draft rule to the Office of Information and Regulatory Affairs of the
				Office of Management and Budget under Executive Order 12866, if that order
				requires the submission; or
								(2)if no submission
				to the Office of Information and Regulatory Affairs is required—
									(A)a reasonable
				period before publication of the rule by the agency; and
									(B)in any event, not
				later than 3 months before the date on which the agency publishes the
				rule.
									.
					(b)Final
			 regulatory flexibility analysis
					(1)In
			 generalSection 604(a) of title 5, United States Code, is
			 amended—
						(A)by inserting
			 detailed before description each place it
			 appears;
						(B)in paragraph
			 (2)—
							(i)by
			 inserting detailed before statement each place it
			 appears; and
							(ii)by
			 inserting (or certification of the proposed rule under section
			 605(b)) after initial regulatory flexibility
			 analysis;
							(C)in paragraph (4),
			 by striking an explanation and inserting a detailed
			 explanation; and
						(D)in paragraph (6)
			 (relating to a description of steps taken to minimize significant economic
			 impact), as added by section 1601 of the Small Business Jobs Act of 2010
			 (Public Law 111–240; 124 Stat. 2251), by inserting detailed
			 before statement.
						(2)Publication of
			 analysis on web site, etcSection 604(b) of title 5, United
			 States Code, is amended to read as follows:
						
							(b)The agency
				shall—
								(1)make copies of
				the final regulatory flexibility analysis available to the public, including by
				publishing the entire final regulatory flexibility analysis on the Web site of
				the agency; and
								(2)publish in the
				Federal Register the final regulatory flexibility analysis, or a summary of the
				analysis that includes the telephone number, mailing address, and address of
				the Web site where the complete final regulatory flexibility analysis may be
				obtained.
								.
					(c)Cross-References
			 to other analysesSection 605(a) of title 5, United States Code,
			 is amended to read as follows:
					
						(a)A Federal agency
				shall be deemed to have satisfied a requirement regarding the content of a
				regulatory flexibility agenda or regulatory flexibility analysis under section
				602, 603, or 604, if the Federal agency provides in the agenda or regulatory
				flexibility analysis a cross-reference to the specific portion of an agenda or
				analysis that is required by another law and that satisfies the requirement
				under section 602, 603, or
				604.
						.
				(d)CertificationsSection
			 605(b) of title 5, United States Code, is amended, in the second sentence, by
			 striking statement providing the factual and inserting
			 detailed statement providing the factual and legal.
				(e)Quantification
			 requirementsSection 607 of title 5, United States Code, is
			 amended to read as follows:
					
						607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
							(1)a quantifiable or
				numerical description of the effects of the proposed or final rule, including
				an estimate of the potential for job loss, and alternatives to the proposed or
				final rule; or
							(2)a more general
				descriptive statement regarding the potential for job loss and a detailed
				statement explaining why quantification under paragraph (1) is not practicable
				or
				reliable.
							.
				210.Ensuring that
			 agencies consider small entity impact during the rulemaking
			 processSection 605(b) of
			 title 5, United States Code, is amended—
				(1)by inserting
			 (1) after (b); and
				(2)by adding at the
			 end the following:
					
						(2)If, after publication of the
				certification required under paragraph (1), the head of the agency determines
				that there will be a significant economic impact on a substantial number of
				small entities, the agency shall comply with the requirements of section 603
				before the publication of the final rule, by—
							(A)publishing an initial regulatory
				flexibility analysis for public comment; or
							(B)re-proposing the rule with an initial
				regulatory flexibility analysis.
							(3)The head of an agency may not make a
				certification relating to a rule under this subsection, unless the head of the
				agency has determined—
							(A)the average cost of the rule for small
				entities affected or reasonably presumed to be affected by the rule;
							(B)the number of small entities affected
				or reasonably presumed to be affected by the rule; and
							(C)the number of affected small entities
				for which that cost will be significant.
							(4)Before publishing a certification and
				a statement providing the factual basis for the certification under paragraph
				(1), the head of an agency shall—
							(A)transmit a copy of the certification
				and statement to the Chief Counsel for Advocacy of the Small Business
				Administration; and
							(B)consult with the Chief Counsel for
				Advocacy of the Small Business Administration on the accuracy of the
				certification and
				statement.
							.
				211.Additional
			 powers of the Office of AdvocacySection 203 of Public Law 94–305 (15 U.S.C.
			 634c) is amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after paragraph (6) the following:
					
						(7)at the discretion
				of the Chief Counsel for Advocacy, comment on regulatory action by an agency
				that affects small businesses, without regard to whether the agency is required
				to file a notice of proposed rulemaking under section 553 of title 5, United
				States Code, with respect to the
				action.
						.
				212.Technical and
			 conforming amendments
				(a)HeadingSection
			 605 of title 5, United States Code, is amended in the section heading by
			 striking Avoidance and all that follows and
			 inserting the following: Incorporations by reference and
			 certification..
				(b)Table of
			 sectionsThe table of sections for chapter 6 of title 5, United
			 States Code, is amended—
					(1)by striking the
			 item relating to section 605 and inserting the following:
						
							
								605. Incorporations by reference and
				certifications.
							
							;
				  
						and(2)by striking the
			 item relating to section 607 inserting the following:
						
							
								607. Quantification
				requirements.
							
							.
					213.Regulatory
			 transparency reporting
				(a)DefinitionsIn
			 this section—
					(1)the term
			 agency has the same meaning as in section 551 of title 5, United
			 States Code;
					(2)the term
			 covered period means, with respect to a report required to be
			 submitted under this subsection, the period beginning on January 1 of the year
			 preceding the date of submission of the report and ending on December 31 of the
			 year preceding the date of submission of the report;
					(3)the term
			 major rule means a rule that has an annual effect on the economy
			 of the United States of $100,000,000 or more;
					(4)the term
			 report means an annual report submitted to Congress under section
			 624 of the Treasury and General Government Appropriations Act, 2001 (31 U.S.C.
			 1105 note);
					(5)the term
			 rule—
						(A)has the same
			 meaning as in section 551 of title 5, United States Code; and
						(B)includes a rule
			 issued by an independent establishment, as that term is defined in section 104
			 of title 5, United States Code; and
						(6)the term
			 Unified Agenda means the Unified Agenda of Federal Regulatory and
			 Deregulatory Actions.
					(b)In
			 generalThe Administrator of
			 the Office of Information and Regulatory Affairs shall include in the report
			 required under section 624 of the Treasury and General Government
			 Appropriations Act, 2001 (31 U.S.C. 1105 note) the data and tables described in
			 this section.
				(c)DataEach
			 report shall contain the following:
					(1)A list of each
			 major rule issued by each agency during the covered period in each of the
			 following categories:
						(A)Rules having an
			 economic impact of more than $100,000,000 and not more than
			 $500,000,000.
						(B)Rules having an
			 economic impact of more than $500,000,000 and not more than
			 $1,000,000,000.
						(C)Rules having an
			 economic impact of more than $1,000,000,000 and not more than
			 $5,000,000,000.
						(D)Rules having an
			 economic impact of more than $5,000,000,000 and not more than
			 $10,000,000,000.
						(E)Rules having an
			 economic impact of more than $10,000,000,000.
						(F)Any rules not
			 described in subparagraphs (A) through (E).
						(2)A list of each
			 rule issued during the covered period that—
						(A)required a
			 regulatory flexibility analysis under chapter 6 of title 5, United States Code;
			 or
						(B)was listed in the
			 Unified Agenda as a regulatory action that an agency identified as likely to
			 have some impact on small entities, even though a regulatory flexibility
			 analysis was not required under chapter 6 of title 5, United States
			 Code.
						(3)A list of each
			 rule issued during the covered period that affects State and local
			 governments.
					(4)The percentage of
			 rules issued during the covered period that were—
						(A)rules described
			 in paragraph (2); or
						(B)rules described
			 in paragraph (3).
						(5)A list of each
			 rule issued during the covered period that included a numerical estimate of the
			 cost of the rule.
					(6)The sum of the
			 numerical estimates described in paragraph (5)—
						(A)for each agency;
			 and
						(B)for all agencies,
			 as a whole.
						(7)A list of each
			 rule issued during the covered period that did not include a numerical estimate
			 of the cost of the rule, and, for each such rule, an explanation of why a
			 numerical estimate was not included.
					(8)The percentage of
			 rules issued during the covered period that were reviewed by the Office of
			 Management and Budget.
					(9)A list of each
			 rule issued during the covered period that was reviewed by the Office of
			 Management and Budget and a description of any action taken by the Office of
			 Management and Budget with respect to the rule.
					(10)The number of
			 pages included the Federal Register during the covered period.
					(11)A list of each
			 major rule for which the Comptroller General of the United States issued a
			 report during the covered period that was entered into the database of reports
			 on regulations issued by the Government Accountability Office.
					(12)A list of each
			 rule reviewed under section 610 of title 5, United States Code, during the
			 covered period.
					(13)A list of each
			 rule issued during the covered period that is designated in the Unified Agenda
			 as deregulatory, rather than regulatory.
					(14)A list of each
			 rule issued during the covered period that the Administrator determines affects
			 only the internal procedures of the agency that issued the rule.
					(15)A list of each
			 rule that was added to the Unified Agenda during the covered period.
					(16)A list of each
			 rule included in the Unified Agenda during the covered period that was included
			 in the Unified Agenda before the covered period.
					(17)A list of each
			 rule issued during the covered period that was required to be issued by
			 statute.
					(18)The number and
			 percentage of rules described in paragraph (17), compared to the number and
			 percentage of rules issued during the covered period that are not described in
			 paragraph (17).
					(19)A list of each
			 rule issued during the covered period that was required to be issued during the
			 covered period by judicial order.
					(20)The number and
			 percentage of rules issued during the covered period that are described in
			 paragraph (19), compared to the number and percentage of rules issued during
			 the covered period that are not described in paragraph (19).
					(21)A list of each
			 rule issued during the covered period for which the agency that issued the rule
			 was prohibited by statute from considering the costs and benefits of the
			 rule.
					(d)Master
			 table
					(1)In
			 generalEach report shall contain a table that includes the
			 following:
						(A)A list of each
			 rule described in subsection (c).
						(B)A brief summary
			 of each rule described in subsection (c).
						(C)A citation (or,
			 if the report is issued in electronic form, a link) to—
							(i)any
			 regulatory flexibility analysis required under chapter 6 of title 5, United
			 States Code, with respect to a rule described in subsection (c); and
							(ii)any regulatory
			 impact analysis required under Executive Order 12866 (5 U.S.C. 601 note;
			 relating to regulatory planning and review), with respect to a rule described
			 in subsection (c).
							(2)CitationEach
			 list required under subsection (b) shall include, for each rule included in the
			 list, a citation (or, if the report is issued in electronic form, a link) to
			 the summary of the rule in the table required under paragraph (1).
					(e)Historical
			 tables
					(1)In
			 generalEach report shall contain historical tables representing
			 the data described in subsection (c), modeled after Federal budget historical
			 tables, that provide consistent data concerning—
						(A)each covered
			 period, beginning on the date of enactment of this Act; and
						(B)to the extent
			 practicable, each calendar year preceding the date of enactment of this
			 Act.
						(2)Consistency of
			 dataTo the greatest extent possible, the data provided in the
			 tables under paragraph (1) shall be consistent, including with respect to the
			 value of a dollar, the discount rate, and the time period over which a cost is
			 incurred.
					IIIAccess to
			 capital
			AExpanding Access
			 to Capital for Entrepreneurial Leaders
				311.Short
			 titleThis subtitle may be
			 cited as the EXCEL Act of
			 2012.
				312.Program
			 authorizationSection 303(b)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)) is amended, in
			 the matter preceding paragraph (1), in the first sentence, by inserting after
			 issued by such companies the following: , in a total
			 amount that does not exceed $4,000,000,000 each fiscal year (adjusted annually
			 to reflect increases in the Consumer Price Index established by the Bureau of
			 Labor Statistics of the Department of Labor).
				313.Family of
			 fundsSection 303(b)(2)(B) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended
			 by striking $225,000,000 and inserting
			 $350,000,000.
				314.Adjustment for
			 inflationSection 303(b)(2) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by
			 adding at the end the following:
					
						(E)Adjustments
							(i)In
				generalThe dollar amounts in subparagraph (A)(ii), subparagraph
				(B), and subparagraph (C)(ii)(I) shall be adjusted annually to reflect
				increases in the Consumer Price Index established by the Bureau of Labor
				Statistics of the Department of Labor (in this subparagraph referred to as the
				CPI).
							(ii)ApplicabilityThe
				adjustments required by clause (i)—
								(I)with respect to
				dollar amounts in subparagraphs (A)(ii) and (C)(ii)(I) shall initially reflect
				increases in the CPI during the period beginning on the effective date of
				section 505 of the American Recovery and Reinvestment Act of 2009 (Public Law
				111–5; 123 Stat. 156) through the date of enactment of this subparagraph and
				annually thereafter;
								(II)with respect to
				dollar amounts in subparagraph (B) shall reflect increases in the CPI annually
				on and after the date of enactment of this
				subparagraph.
								.
				315.Public
			 availability of informationSection 303 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 683) is amended by adding at the end the
			 following:
					
						(l)Access to fund
				informationAnnually, the Administrator shall make public on its
				website the following information with respect to each small business
				investment company:
							(1)The amount of
				capital deployed since fund inception.
							(2)The amount of
				leverage drawn since fund inception.
							(3)The number of
				investments since fund inception.
							(4)The number of
				businesses receiving capital since fund inception.
							(5)Industry sectors
				receiving investment since fund inception.
							(6)The amount of
				leverage principal repaid by the small business investment company since fund
				inception.
							(7)A basic
				description of investment
				strategy.
							.
				316.Authorized
			 uses of licensing feesSection
			 301 of the Small Business Investment Act of 1958 (15 U.S.C. 681) is
			 amended—
					(1)by redesignating subsection (e) as
			 subsection (d); and
					(2)in subsection
			 (d)(2)(B), as so redesignated, by inserting before the period at the end the
			 following: and other small business investment company program
			 needs.
					317.Sense of
			 CongressIt is the sense of
			 Congress that—
					(1)small business
			 investment companies would benefit from partnerships with community banks and
			 other lenders, and should work with community banks and other lenders, to
			 ensure that if community banks and other lenders deny an application by a small
			 business concern for a loan, the community banks or other lenders will refer
			 the small business concern to small business investment companies; and
					(2)the Administrator
			 of the Small Business Administration (in this section referred to as the
			 Administrator) should—
						(A)increase outreach
			 to community banks and other lenders to encourage community banks and other
			 lenders to invest in small business investment companies;
						(B)use the Internet
			 to make publicly available in a timely manner which small business investment
			 companies are actively soliciting investments and making investments in small
			 business concerns;
						(C)partner with
			 governors, mayors, States, and municipalities to increase outreach by small
			 business investment companies to underserved and rural areas; and
						(D)continue to make
			 changes to the webpage for the small business investment company program, to
			 make the webpage—
							(i)a
			 more prominent part of the website of the Administration; and
							(ii)more
			 user-friendly.
							BLow-Interest
			 Refinancing
				321.Low-interest
			 refinancing under the local development business loan programSection 1122(b) of the Small Business Jobs
			 Act of 2010 (15 U.S.C. 696 note) is amended by striking 2 years
			 and inserting on the date that is 3 years and 6 months.
				IVEntrepreneurial
			 support
			AMeasuring the
			 Effectiveness of Resource Partners
				411.Expanding entrepreneurshipSection 4 of the Small Business Act
			 (15 U.S.C.
			 633) is amended by adding at the end the following:
					
						(g)Management and direction
							(1)Plan for entrepreneurial development and
				job creation strategy
								(A)Plan
				requiredThe Administrator,
				in consultation with a representative from each entrepreneurial development
				program of the Administration, shall develop and submit to Congress a plan for
				using the entrepreneurial development programs of the Administration to create
				jobs during fiscal years 2013 and 2014.
								(B)Contents of
				planThe plan required under
				subparagraph (A) shall—
									(i)include the plan of the Administrator for
				using existing programs, including small business development centers, women’s
				business centers, the Service Corps of Retired Executives authorized by section
				8(b)(1), Veterans Business Outreach Centers, and programs of the Office of
				Native American Affairs, to create jobs;
									(ii)identify a strategy for each region of the
				Administration to use programs of the Administration to create or retain jobs
				in the region; and
									(iii)establish performance measures and
				criteria, including goals for job creation, job retention, and job retraining,
				to evaluate the success of the plan.
									(2)Data collection process
								(A)In
				generalThe Administrator
				shall, after notice and opportunity for comment, promulgate a rule to develop
				and implement a consistent data collection process for the entrepreneurial
				development programs.
								(B)ContentsThe data collection process developed under
				subparagraph (A) shall collect data relating to job creation and performance
				and any other data determined appropriate by the Administrator.
								(3)Coordination and Alignment of SBA
				Entrepreneurial Development ProgramsThe Administrator, in consultation with
				other Federal departments and agencies as the Administrator determines is
				appropriate, shall submit an annual report to Congress describing opportunities
				to foster coordination of, limit duplication among, and improve program
				delivery for Federal entrepreneurial development programs.
							(4)Database of Entrepreneurial Development
				Service Providers
								(A)EstablishmentAfter providing a period of 60 days for
				public comment, the Administrator shall—
									(i)establish a database of providers of
				entrepreneurial development services; and
									(ii)make the database available through the
				website of the Administration.
									(B)SearchabilityThe database established under subparagraph
				(A) shall be searchable by industry, geographic location, and service
				required.
								(5)Community specialist
								(A)DesignationThe Administrator shall designate not fewer
				than 1 staff member in each district office of the Administration as a
				community specialist whose full-time responsibility is working with local
				providers of entrepreneurial development services to increase coordination with
				Federal entrepreneurial development programs.
								(B)PerformanceThe Administrator shall develop benchmarks
				for measuring the performance of community specialists under this
				paragraph.
								.
				BWomen's Small
			 Business Ownership
				421.Short
			 titleThis subtitle may be
			 cited as the Women's Small Business
			 Ownership Act of 2012.
				422.DefinitionIn this subtitle, the term
			 Administrator means the Administrator of the Small Business
			 Administration.
				423.Office of
			 Women’s Business Ownership
					(a)In
			 generalSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
						(1)in paragraph
			 (2)—
							(A)in
			 subparagraph (B)—
								(i)in
			 clause (i), by striking “in the areas” and all that follows through the end of
			 subclause (I), and inserting the following: “to address issues concerning the
			 management, operations, manufacturing, technology, finance, retail and product
			 sales, international trade, Government contracting, and other disciplines
			 required for—
									
										(I)starting,
				operating, and increasing the business of a small business
				concern;
										;
				and
								(ii)in
			 clause (ii), by striking Women's Business Center program each
			 place that term appears and inserting women's business center
			 program; and
								(B)in
			 subparagraph (C), by inserting before the period at the end the following:
			 , the National Women’s Business Council, and any association of women’s
			 business centers; and
							(2)by adding at
			 the end the following:
							
								(3)TrainingThe
				Administrator may provide annual programmatic and financial examination
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities.
								(4)Program and
				transparency improvementsThe Administrator shall maximize the
				transparency of the women’s business center financial assistance proposal
				process and the programmatic and financial examination process by—
									(A)providing
				public notice of any announcement for financial assistance under subsection (b)
				or a grant under subsection (l) not later than the end of the first quarter of
				each fiscal year;
									(B)in the
				announcement described in subparagraph (A), outlining award and program
				evaluation criteria and describing the weighting of the criteria for financial
				assistance under subsection (b) and grants under subsection (l);
									(C)minimizing
				paperwork and reporting requirements for applicants for and recipients of
				financial assistance under this section;
									(D)standardizing
				the programmatic and financial examination process; and
									(E)providing to
				each women’s business center, not later than 60 days after the completion of a
				site visit to the women's business center (whether conducted for an audit,
				performance review, or other reason), a copy of any site visit reports or
				evaluation reports prepared by district office technical representatives or
				officers or employees of the
				Administration.
									.
						(b)Change of
			 title
						(1)In
			 generalSection 29 of the Small Business Act (15 U.S.C. 656) is
			 amended—
							(A)in subsection
			 (a)—
								(i)by striking
			 paragraphs (1) and (4);
								(ii)by
			 redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
			 and
								(iii)by
			 inserting before paragraph (4), as so redesignated, the following:
									
										(2)the term
				Director means the Director of the Office of Women's Business
				Ownership established under subsection
				(g);
										;
								(B)by striking
			 Assistant Administrator each place that term appears and
			 inserting Director; and
							(C)in subsection
			 (g)(2), in the paragraph heading, by striking Assistant Administrator
			 and inserting Director.
							(2)Women's
			 Business Ownership Act of 1988Title IV of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7101 et seq.) is amended—
							(A)in section
			 403(a)(2)(B), by striking Assistant Administrator and inserting
			 Director;
							(B)in section
			 405, by striking Assistant Administrator and inserting
			 Director; and
							(C)in section
			 406(c), by striking Assistant Administrator and inserting
			 Director.
							424.Women’s
			 Business Center Program
					(a)Women’s
			 Business Center financial assistanceSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
						(1)in subsection
			 (a), as amended by section 423(b) of this Act—
							(A)by inserting
			 before paragraph (2) the following:
								
									(1)the term
				association of women’s business centers means an
				organization—
										(A)that
				represents not less than 51 percent of the women’s business centers that
				participate in a program under this section; and
										(B)whose primary
				purpose is to represent women’s business
				centers;
										;
				
							(B)by inserting
			 after paragraph (2) the following:
								
									(3)the term
				eligible entity means—
										(A)a private
				nonprofit organization;
										(B)a State,
				regional, or local economic development organization;
										(C)a
				development, credit, or finance corporation chartered by a State;
										(D)a junior or
				community college, as defined in section 312(f) of the Higher Education Act of
				1965 (20 U.S.C. 1058(f)); or
										(E)any
				combination of entities listed in subparagraphs (A) through
				(D);
										;
				and
							(C)by adding
			 after paragraph (5) the following:
								
									(6)the term
				women's business center means a project conducted by an eligible
				entity under this
				section.
									;
							(2)in subsection
			 (b)—
							(A)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 and adjusting the margins accordingly;
							(B)by striking
			 The Administration and all that follows through 5-year
			 projects and inserting the following:
								
									(1)In
				generalThe Administration may provide financial assistance to an
				eligible entity to conduct a project under this
				section
									;
							(C)by striking
			 The projects shall and inserting the following:
								
									(2)Use of
				fundsThe project shall be designed to provide training and
				counseling that meets the needs of women, especially socially and economically
				disadvantaged women, and shall
									;
				and
							(D)by adding at
			 the end the following:
								
									(3)Amount of
				financial assistance
										(A)In
				generalThe Administrator may award financial assistance under
				this subsection of not less than $100,000 and not more than $150,000 per
				year.
										(B)Lower
				amountThe Administrator may award financial assistance under
				this subsection to a recipient in an amount that is less than $100,000 if the
				Administrator determines that the recipient is unable to make a non-Federal
				contribution of $100,000 or more, as required under subsection (c).
										(C)Equal
				allocationsIf the Administration has insufficient funds to
				provide financial assistance of not less than $100,000 for each recipient of
				financial assistance under this subsection in any fiscal year, the
				Administrator shall provide an equal amount of financial assistance to each
				recipient in the fiscal year, unless a recipient requests a lower amount than
				the allocated amount.
										(4)Consultation
				with associations of women’s business centersThe Administrator
				shall consult with each association of women’s business centers to
				develop—
										(A)a training
				program for the staff of women’s business centers and the Administration;
				and
										(B)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the women’s business center program, including grant program
				improvements under subsection (g)(4).
										;
				
							(3)in subsection
			 (c)—
							(A)in paragraph
			 (1) by striking the recipient organization and inserting
			 an eligible entity;
							(B)in paragraph
			 (3), in the second sentence, by striking a recipient
			 organization and inserting an eligible entity;
							(C)in paragraph
			 (4)—
								(i)by striking
			 recipient of assistance and inserting eligible
			 entity;
								(ii)by striking
			 such organization and inserting the eligible
			 entity; and
								(iii)by striking
			 recipient and inserting eligible entity;
								(D)in paragraph
			 (5)—
								(i)in
			 subparagraph (A), by striking a recipient organization and
			 inserting an eligible entity; and
								(ii)by
			 striking the recipient organization each place it appears and
			 inserting the eligible entity; and
								(E)by adding at end
			 the following:
								
									(6)Separation of
				project and fundsAn eligible entity shall—
										(A)carry out a
				project under this section separately from other projects, if any, of the
				eligible entity; and
										(B)separately
				maintain and account for any financial assistance under this
				section.
										;
							(4)in subsection
			 (e)—
							(A)by striking
			 applicant organization and inserting eligible
			 entity;
							(B)by striking
			 a recipient organization and inserting an eligible
			 entity; and
							(C)by striking
			 site;
							(5)by striking
			 subsection (f) and inserting the following:
							
								(f)Applications
				and criteria for initial financial assistance
									(1)ApplicationEach
				eligible entity desiring financial assistance under subsection (b) shall submit
				to the Administrator an application that contains—
										(A)a
				certification that the eligible entity—
											(i)has
				designated an executive director or program manager, who may be compensated
				using financial assistance under subsection (b) or other sources, to manage the
				center on a full-time basis;
											(ii)as a
				condition of receiving financial assistance under subsection (b),
				agrees—
												(I)to receive a
				site visit by the Administrator as part of the final selection process;
												(II)to undergo
				an annual programmatic and financial examination; and
												(III)to the
				maximum extent practicable, to remedy any problems identified pursuant to the
				site visit or examination under subclause (I) or (II); and
												(iii)meets the accounting and reporting
				requirements established by the Director of the Office of Management and
				Budget;
											(B)information
				demonstrating that the eligible entity has the ability and resources to meet
				the needs of the market to be served by the women's business center for which
				financial assistance under subsection (b) is sought, including the ability to
				obtain the non-Federal contribution required under subsection (c);
										(C)information
				relating to the assistance to be provided by the women's business center for
				which financial assistance under subsection (b) is sought in the area in which
				the women's business center is located;
										(D)information
				demonstrating the experience and effectiveness of the eligible entity
				in—
											(i)conducting
				financial, management, and marketing assistance programs, as described in
				subsection (b)(2), which are designed to teach or upgrade the business skills
				of women who are business owners or potential business owners;
											(ii)providing
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
											(iii)working
				with resource partners of the Administration and other entities, such as
				universities; and
											(E)a 5-year plan
				that describes the ability of the women's business center for which financial
				assistance is sought—
											(i)to serve
				women who are business owners or potential business owners by conducting
				training and counseling activities; and
											(ii)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged.
											(2)Additional
				informationThe Administrator shall make any request for
				additional information from an organization applying for financial assistance
				under subsection (b) that was not requested in the original announcement in
				writing.
									(3)Review and
				approval of applications for initial financial assistance
										(A)In
				generalThe Administrator shall—
											(i)review each
				application submitted under paragraph (1), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
											(ii)to the
				extent practicable, as part of the final selection process, conduct a site
				visit to each women's business center for which financial assistance under
				subsection (b) is sought.
											(B)Selection
				criteria
											(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under subsection (b) in accordance with selection criteria that
				are—
												(I)established
				before the date on which applicants are required to submit the
				applications;
												(II)stated in
				terms of relative importance; and
												(III)publicly
				available and stated in each solicitation for applications for financial
				assistance under subsection (b) made by the Administrator.
												(ii)Required
				criteriaThe selection criteria for financial assistance under
				subsection (b) shall include—
												(I)the
				experience of the applicant in conducting programs or ongoing efforts designed
				to teach or enhance the business skills of women who are business owners or
				potential business owners;
												(II)the ability
				of the applicant to begin a project within a minimum amount of time;
												(III)the ability
				of the applicant to provide training and services to a representative number of
				women who are socially and economically disadvantaged; and
												(IV)the location
				for the women's business center proposed by the applicant, including whether
				the applicant is located in a State in which there is not a women's business
				center receiving funding from the Administration.
												(C)ProximityIf
				the principal place of business of an applicant for financial assistance under
				subsection (b) is located less than 50 miles from the principal place of
				business of a women’s business center that received funds under this section on
				or before the date of the application, the applicant shall not be eligible for
				the financial assistance, unless the applicant submits a detailed written
				justification of the need for an additional center in the area in which the
				applicant is located.
										(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
										;
				and
						(6)in subsection
			 (m)—
							(A)by striking
			 paragraph (3) and inserting the following:
								
									(3)Application
				and approval for renewal grants
										(A)Solicitation of applicationsThe Administrator shall solicit
				applications and award grants under this subsection for the first fiscal year
				beginning after the date of enactment of the Women's Small Business Ownership Act of
				2012, and every third fiscal year thereafter.
										(B)Contents of
				applicationEach eligible entity desiring a grant under this
				subsection shall submit to the Administrator an application that
				contains—
											(i)a
				certification that the applicant—
												(I)is an
				eligible entity;
												(II)has
				designated a full-time executive director or program manager to manage the
				women's business center operated by the applicant; and
												(III)as a
				condition of receiving a grant under this subsection, agrees—
													(aa)to receive a
				site visit as part of the final selection process;
													(bb)to submit,
				for the 2 full fiscal years before the date on which the application is
				submitted, annual programmatic and financial examination reports or certified
				copies of the compliance supplemental audits under OMB Circular A–133 of the
				applicant; and
													(cc)to remedy
				any problem identified pursuant to the site visit or examination under item
				(aa) or (bb);
													(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center for which a
				grant under this subsection is sought, including the ability to obtain the
				non-Federal contribution required under paragraph (4)(C);
											(iii)information
				relating to assistance to be provided by the women's business center in the
				area served by the women's business center for which a grant under this
				subsection is sought;
											(iv)information
				demonstrating that the applicant has worked with resource partners of the
				Administration and other entities;
											(v)a 3-year plan
				that describes the ability of the women's business center for which a grant
				under this subsection is sought—
												(I)to serve
				women who are business owners or potential business owners by conducting
				training and counseling activities; and
												(II)to provide
				training and services to a representative number of women who are socially and
				economically disadvantaged; and
												(vi)any
				additional information that the Administrator may reasonably require.
											(C)Review and
				approval of applications for grants
											(i)In
				generalThe Administrator shall—
												(I)review each
				application submitted under subparagraph (B), based on the information
				described in such subparagraph and the criteria set forth under clause (ii) of
				this subparagraph; and
												(II)whenever
				practicable, as part of the final selection process, conduct a site visit to
				each women's business center for which a grant under this subsection is
				sought.
												(ii)Selection
				criteria
												(I)In
				generalThe Administrator shall evaluate applicants for grants
				under this subsection in accordance with selection criteria that are—
													(aa)established
				before the date on which applicants are required to submit the
				applications;
													(bb)stated in
				terms of relative importance; and
													(cc)publicly
				available and stated in each solicitation for applications for grants under
				this subsection made by the Administrator.
													(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
													(aa)the total
				number of entrepreneurs served by the applicant;
													(bb)the total
				number of new startup companies assisted by the applicant;
													(cc)the
				percentage of clients of the applicant that are socially or economically
				disadvantaged; and
													(dd)the
				percentage of individuals in the community served by the applicant who are
				socially or economically disadvantaged.
													(iii)Conditions
				for continued fundingIn determining whether to make a grant
				under this subsection, the Administrator—
												(I)shall
				consider the results of the most recent evaluation of the women's business
				center for which a grant under this subsection is sought, and, to a lesser
				extent, previous evaluations; and
												(II)may withhold
				a grant under this subsection, if the Administrator determines that the
				applicant has failed to provide the information required to be provided under
				this paragraph, or the information provided by the applicant is
				inadequate.
												(D)NotificationNot
				later than 60 days after the date of each deadline to submit applications, the
				Administrator shall approve or deny any application under this paragraph and
				notify the applicant for each such application of the approval or
				denial.
										(E)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
										;
				and
							(B)by striking
			 paragraph (5) and inserting the following:
								
									(5)Award to
				previous recipientsThere shall be no limitation on the number of
				times the Administrator may award a grant to an applicant under this
				subsection.
									.
							(b)Technical
			 and conforming amendments
						(1)In
			 generalSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—
							(A)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;
							(B)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1 of each year, the Administrator;
							(C)in subsection
			 (k)—
								(i)by striking
			 paragraphs (1), (2), and (4);
								(ii)by
			 redesignating paragraph (3) as paragraph (4); and
								(iii)by
			 inserting before paragraph (4), as so redesignated, the following:
									
										(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until expended,
				$14,500,000 for each of fiscal years 2013, 2014, and 2015.
										(2)Use of
				fundsAmounts made available
				under this subsection may only be used for grant awards and may not be used for
				costs incurred by the Administration in connection with the management and
				administration of the program under this section.
										(3)Continuing
				grant and cooperative agreement authority
											(A)Prompt
				disbursementUpon receiving funds to carry out this section for a
				fiscal year, the Administrator shall, to the extent practicable, promptly
				reimburse funds to any women’s business center awarded financial assistance
				under this section if the center meets the eligibility requirements under this
				section.
											(B)Suspension
				or terminationIf the Administrator has entered into a grant or
				cooperative agreement with a women's business center under this section, the
				Administrator may not suspend or terminate the grant or cooperative agreement,
				unless the Administrator—
												(i)provides the
				women's business center with written notification setting forth the reasons for
				that action; and
												(ii)affords the
				women's business center an opportunity for a hearing, appeal, or other
				administrative proceeding under chapter 5 of title 5, United States
				Code.
												; 
								(D)in subsection
			 (m)—
								(i)in
			 paragraph (2), by striking subsection (b) or (l) and inserting
			 this subsection or subsection (b); and
								(ii)in
			 paragraph (4)(D), by striking or subsection (l); and
								(E)by
			 redesignating subsections (m) and (n), as amended by this Act, as subsections
			 (l) and (m), respectively.
							(2)Prospective
			 repealSection 1401(c)(2) of the Small Business Jobs Act of 2010
			 (15 U.S.C. 636 note) is amended—
							(A)in subparagraph
			 (A), by striking and at the end;
							(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(C)by redesignating
				paragraph (6), as added by section 424(a)(3)(E) of the
				Women's Small Business Ownership Act of
				2012, as paragraph
				(5).
									.
							(c)Effect on
			 existing grants
						(1)Terms and
			 conditionsA nonprofit organization receiving a grant under
			 section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect on the
			 day before the date of enactment of this Act, shall continue to receive the
			 grant under the terms and conditions in effect for the grant on the day before
			 the date of enactment of this Act, except that the nonprofit organization may
			 not apply for a renewal of the grant under section 29(m)(5) of the Small
			 Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the date of
			 enactment of this Act.
						(2)Length of
			 renewal grantThe Administrator may award a grant under section
			 29(l) of the Small Business Act, as so redesignated by subsection (b)(1)(E) of
			 this section, to a nonprofit organization receiving a grant under section 29(m)
			 of the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before
			 the date of enactment of this Act, for the period—
							(A)beginning on the
			 day after the last day of the grant agreement under such section 29(m);
			 and
							(B)ending at the end
			 of the third fiscal year beginning after the date of enactment of this
			 Act.
							425.Study and
			 report on economic issues facing women's business centers
					(a)StudyThe
			 Comptroller General of the United States shall conduct a broad study of the
			 unique economic issues facing women's business centers located in covered areas
			 to identify—
						(1)the
			 difficulties such centers face in raising non-Federal funds;
						(2)the
			 difficulties such centers face in competing for financial assistance,
			 non-Federal funds, or other types of assistance;
						(3)the
			 difficulties such centers face in writing grant proposals; and
						(4)other
			 difficulties such centers face because of the economy in the type of covered
			 area in which such centers are located.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 under subsection (a), which shall include recommendations, if any, regarding
			 how to—
						(1)address the
			 unique difficulties women's business centers located in covered areas face
			 because of the type of covered area in which such centers are located;
						(2)expand the
			 presence of, and increase the services provided by, women's business centers
			 located in covered areas; and
						(3)best use
			 technology and other resources to better serve women business owners located in
			 covered areas.
						(c)Definition
			 of covered areaIn this section, the term covered
			 area means—
						(1)any State
			 that is predominantly rural, as determined by the Administrator;
						(2)any State
			 that is predominantly urban, as determined by the Administrator; and
						(3)any State or
			 territory that is an island.
						426.Study and
			 report on oversight of women's business centers
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the oversight
			 of women's business centers by the Administrator, which shall include—
						(1)an analysis of
			 the coordination by the Administrator of the activities of women's business
			 centers with the activities of small business development centers, the Service
			 Corps of Retired Executives, and Veterans Business Outreach Centers;
						(2)a comparison of
			 the types of individuals and small business concerns served by women's business
			 centers and the types of individuals and small business concerns served by
			 small business development centers, the Service Corps of Retired Executives,
			 and Veterans Business Outreach Centers; and
						(3)an analysis of
			 performance data for women's business centers that evaluates how well women's
			 business centers are carrying out the mission of women's business centers and
			 serving individuals and small business concerns.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the study
			 under subsection (a), which shall include recommendations, if any, for
			 eliminating the duplication of services provided by women's business centers,
			 small business development centers, the Service Corps of Retired Executives,
			 and Veterans Business Outreach Centers.
					CStrengthening
			 America's Small Business Development Centers
				431.Institutions
			 of higher educationSection 21
			 of the Small Business Act (15 U.S.C. 648) is amended—
					(1)in subsection (a)(1), by striking :
			 Provided, That and all that follows through on
			 such date. and inserting the following: . On and after December
			 31, 2013, the Administrator may only make a grant under this paragraph to an
			 applicant that is an institution of higher education, as defined in section
			 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), that is
			 accredited (and not merely in preaccreditation status) by a nationally
			 recognized accrediting agency or association recognized by the Secretary of
			 Education for such purpose in accordance with section 496 of that Act (20
			 U.S.C. 1099b).; and
					(2)in subsection
			 (c)(3)(K), by inserting public and private institutions of higher
			 education (including universities, community colleges, and junior
			 colleges), before local and regional private
			 consultants.
					432.Updating
			 funding levels for small business development centers
					(a)Minimum funding
			 levelsSection 21(a)(4)(C) of the Small Business Act (15 U.S.C.
			 648(a)(4)(C)) is amended—
						(1)in clause
			 (iii)—
							(A)by striking
			 $90,000,000 each place that term appears and inserting
			 $98,500,000;
							(B)by striking
			 $81,500,000 each place that term appears and inserting
			 $90,000,000; and
							(C)by striking
			 $500,000 each place that term appears and inserting
			 $600,000;
							(2)in clause
			 (v)(II), by striking if the usage and all that follows through
			 the end of the subclause and inserting a period; and
						(3)in clause (v), by
			 striking subclause (I) and inserting the following:
							
								(I)In
				generalOf the amounts made available in any fiscal year to carry
				out this section—
									(aa)not more than
				$50,000 may be used by the Administration to pay the expenses enumerated in
				subparagraph (B) of section 20(a)(1);
									(bb)not more than
				$500,000 may be used by the Administration to pay the expenses enumerated in
				subparagraph (C) of section 20(a)(1); and
									(cc)not more than
				$250,000 may be used by the Administration to pay the expenses enumerated in
				subparagraph (D) of section
				20(a)(1).
									.
						(b)Authorization
			 of appropriationsSection
			 21(a)(4)(C)(vii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(vii)) is
			 amended to read as follows:
						
							(vii)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subparagraph—
								(I)$135,000,000
				for fiscal year 2013;
								(II)$135,000,000
				for fiscal year 2014; and
								(III)$135,000,000
				for fiscal year
				2015.
								.
					433.Assistance
			 to out-of-state small businessesSection 21(b)(3) of the Small Business Act
			 (15 U.S.C. 648(b)(3)) is amended—
					(1)by striking
			 (3) At the discretion and inserting the following:
						
							(3)Assistance to out-of-State small
				businesses
								(A)In generalAt the
				discretion
								.
					(2)by adding at
			 the end the following:
						
							(B)Disaster recovery
				assistance
								(i)In generalAt the
				discretion of the Administrator, the Administrator may authorize a small
				business development center to provide assistance, as described in subsection
				(c), to small business concerns located outside of the State, without regard to
				geographic proximity, if the small business concerns are located in an area for
				which the President has declared a major disaster under section 401 of the
				Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5170), during the period of the declaration.
								(ii)Continuity of
				servicesA small business development center that provides
				counselors to an area described in clause (i) shall, to the maximum extent
				practicable, ensure continuity of services in any State in which the small
				business development center otherwise provides services.
								(iii)Access to disaster recovery
				facilitiesFor purposes of this subparagraph, the Administrator
				shall, to the maximum extent practicable, permit the personnel of a small
				business development center to use any site or facility designated by the
				Administrator for use to provide disaster recovery
				assistance.
								.
					434.Termination of
			 small business development center defense economic transition
			 assistance
					(a)In
			 generalSection 21(c)(3) of
			 the Small Business Act (15 U.S.C. 648(c)(3)) is amended—
						(1)by striking
			 subparagraph (G); and
						(2)by redesignating
			 subparagraphs (H) through (T) as subparagraphs (G) through (S),
			 respectively.
						(b)Technical and
			 conforming amendmentsSection 21(a) of the Small Business Act (15
			 U.S.C. 648(a)) is amended—
						(1)in paragraph
			 (4)(C)(vi), by striking or (c)(3)(G); and
						(2)in paragraph (6),
			 by striking subparagraphs (B) through (G) of subsection (c)(3)
			 and inserting subparagraphs (B) through (F) of subsection
			 (c)(3).
						(c)Existing
			 grantsNothing in this section shall affect any grant made to a
			 small business development center before the date of enactment of this Act
			 under section 21(c)(3)(G) of the Small Business Act (15 U.S.C. 648(c)(3)(G)),
			 as in effect on the day before the date of enactment of this Act, and any such
			 grant shall be subject to such section 21(c)(3)(G), as in effect on the day
			 before the date of enactment of this Act.
					435.National
			 Small Business Development Center Advisory Board
					(a)In
			 generalSection 21(i)(1) of
			 the Small Business Act (15 U.S.C. 648(i)(1)) is amended—
						(1)in the first sentence, by striking
			 nine members and inserting 10 members;
						(2)in the second
			 sentence, by striking six and inserting the members who
			 are not from universities or their affiliates;
						(3)by striking
			 the third sentence; and
						(4)in the fourth
			 sentence—
							(A)by striking
			 Succeeding Boards and inserting The members of the
			 Board; and
							(B)by inserting
			 not less than before one-third.
							(b)IncumbentsAn
			 individual serving as a member of the National Small Business Development
			 Center Advisory Board on the date of enactment of this Act may continue to
			 serve on the Board until the end of the term of the member under section
			 21(i)(1) of the Small Business Act (15 U.S.C. 648(i)(1)), as in effect on the
			 day before such date of enactment.
					436.Repeal of Paul D.
			 Coverdell drug-free workplace programSection 27 of the Small Business Act (15
			 U.S.C. 654) is repealed.
				DTerminating the
			 National Veterans Business Development Corporation
				441.National
			 Veterans Business Development Corporation
					(a)In
			 generalThe Small Business
			 Act (15 U.S.C. 631 et seq.) is amended by striking section 33 (15 U.S.C.
			 657c).
					(b)CorporationOn
			 and after the date of enactment of this Act, the National Veterans Business
			 Development Corporation and any successor thereto may not represent that the
			 corporation is federally chartered or in any other manner authorized by the
			 Federal Government.
					(c)Technical and
			 conforming amendments
						(1)Small Business
			 ActThe Small Business Act (15 U.S.C. 631 et seq.), as amended by
			 this section, is amended—
							(A)by redesignating
			 sections 34 through 45 as sections 33 through 44, respectively;
							(B)in section
			 9(k)(1)(D) (15 U.S.C. 638(k)(1)(D)), by striking section 34(d)
			 and inserting section 33(d);
							(C)in section 33 (15
			 U.S.C. 657d), as so redesignated—
								(i)by
			 striking section 35 each place it appears and inserting
			 section 34;
								(ii)in
			 subsection (a)—
									(I)in paragraph (2),
			 by striking section 35(c)(2)(B) and inserting section
			 34(c)(2)(B);
									(II)in paragraph
			 (4), by striking section 35(c)(2) and inserting section
			 34(c)(2); and
									(III)in paragraph
			 (5), by striking section 35(c) and inserting section
			 34(c); and
									(iii)in subsection
			 (h)(2), by striking section 35(d) and inserting section
			 34(d);
								(D)in section 34 (15
			 U.S.C. 657e), as so redesignated—
								(i)by
			 striking section 34 each place it appears and inserting
			 section 33; and
								(ii)in
			 subsection (c)(1), by striking section 34(c)(1)(E)(ii) and
			 inserting section 33(c)(1)(E)(ii);
								(E)in section 36(d)
			 (15 U.S.C. 657i(d)), as so redesignated, by striking section 43
			 and inserting section 42;
							(F)in section 39(d)
			 (15 U.S.C. 657l(d)), as so redesignated, by striking section 43
			 and inserting section 42; and
							(G)in section 40(b)
			 (15 U.S.C. 657m(b)), as so redesignated, by striking section 43
			 and inserting section 42.
							(2)Title
			 10Section 1142(b)(13) of title 10, United States Code, is
			 amended by striking and the National Veterans Business Development
			 Corporation.
						(3)Title
			 38Section 3452(h) of title 38, United States Code, is amended by
			 striking any of the and all that follows and inserting
			 any small business development center described in section 21 of the
			 Small Business Act (15 U.S.C. 648), insofar as such center offers, sponsors, or
			 cosponsors an entrepreneurship course, as that term is defined in section
			 3675(c)(2)..
						(4)Food,
			 Conservation, and Energy Act of 2008Section 12072(c)(2) of the
			 Food, Conservation, and Energy Act of 2008 (15 U.S.C. 636g(c)(2)) is amended by
			 striking section 43 of the Small Business Act, as added by this
			 Act and inserting section 42 of the Small Business Act (15
			 U.S.C. 657o).
						(5)Veterans
			 Entrepreneurship and Small Business Development Act of
			 1999Section 203(c)(5) of the Veterans Entrepreneurship and Small
			 Business Development Act of 1999 (15 U.S.C. 657b note) is amended by striking
			 In cooperation with the National Veterans Business Development
			 Corporation, develop and inserting Develop.
						EExpanding Women's
			 Entrepreneurship
				451.DefinitionsIn this subtitle—
					(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
					(2)the term
			 Task Force means the National Women's High-Growth Business
			 Bipartisan Task Force established under section 452; and
					(3)the term
			 small business concern owned and controlled by women has the
			 meaning given that term in section 3(n) of the Small Business Act (15 U.S.C.
			 632(n)).
					452.National
			 Women's High-Growth Business Bipartisan Task Force
					(a)EstablishmentThere
			 is established the National Women’s High-Growth Business Bipartisan Task Force,
			 which shall serve as an independent source of advice, research, and policy
			 recommendations to—
						(1)the
			 Administrator;
						(2)the Assistant
			 Administrator of the Office of Women's Business Ownership of the
			 Administration;
						(3)Congress;
						(4)the President;
			 and
						(5)other Federal
			 departments and agencies.
						(b)Membership
						(1)Number of
			 membersThe Task Force shall be composed of 15 members, of
			 which—
							(A)8 shall be
			 individuals who own small business concerns owned and controlled by women,
			 including not fewer than 2 individuals who own small business concerns owned
			 and controlled by women in industries in which women are traditionally
			 underrepresented;
							(B)2 shall be
			 individuals having expertise conducting research on women’s business, women’s
			 entrepreneurship, new business development by women, and high-growth business
			 development; and
							(C)5 shall be
			 individuals who represent women’s business organizations, including women’s
			 business centers and women’s business advocacy groups.
							(2)Appointment of
			 members
							(A)Owners of small
			 business concerns owned and controlled by womenOf the members of
			 the Task Force described in paragraph (1)(A)—
								(i)2
			 shall be appointed by the Chairperson of the Committee on Small Business and
			 Entrepreneurship of the Senate;
								(ii)2
			 shall be appointed by the Ranking Member of the Committee on Small Business and
			 Entrepreneurship of the Senate;
								(iii)2
			 shall be appointed by the Chairperson of the Committee on Small Business of the
			 House of Representatives; and
								(iv)2
			 shall be appointed by the Ranking Member of the Committee on Small Business of
			 the House of Representatives.
								(B)Other
			 membersThe members of the Task Force described in subparagraphs
			 (B) and (C) of paragraph (1) shall be appointed by the Administrator.
							(C)Initial
			 appointmentsThe individuals described in subparagraphs (A) and
			 (B) shall appoint the initial members of the Task Force not later than 90 days
			 after the date of enactment of this Act.
							(D)Geographic
			 considerationsIn making an appointment under this paragraph, the
			 individuals described in subparagraphs (A) and (B) shall give consideration to
			 the geographic areas of the United States in which the members of the Task
			 Force live and work, particularly to ensure that rural areas are represented on
			 the Task Force.
							(E)Political
			 affiliationNot more than 8 members of the Task Force may be
			 members of the same political party.
							(3)Chairperson
							(A)Election of
			 chairpersonThe members of the Task Force shall elect 1 member of
			 the Task Force as Chairperson of the Task Force.
							(B)VacanciesAny
			 vacancy in the position of Chairperson of the Task Force shall be filled by the
			 Task Force at the first meeting of the Task Force after the date on which the
			 vacancy occurs.
							(4)Term of
			 service
							(A)In
			 generalExcept as provided in subparagraph (B), the term of
			 service of each member of the Task Force shall be 3 years.
							(B)Terms of
			 initial appointeesOf the members of the Task Force first
			 appointed after the date of enactment of this Act—
								(i)6
			 shall be appointed for a term of 4 years, including—
									(I)1 member
			 appointed by the individuals described in each of clauses (i), (ii), (iii), and
			 (iv) of paragraph (2)(A); and
									(II)2 members
			 appointed by the Administrator; and
									(ii)5
			 shall be appointed for a term of 5 years, including—
									(I)1 member
			 appointed by the individuals described in each of clauses (i), (ii), (iii), and
			 (iv) of paragraph (2)(A); and
									(II)1 member
			 appointed by the Administrator.
									(5)VacanciesA
			 vacancy on the Task Force shall be filled not later than 30 days after the date
			 on which the vacancy occurs, in the manner in which the original appointment
			 was made, and shall be subject to any conditions that applied to the original
			 appointment. An individual chosen to fill a vacancy shall be appointed for the
			 unexpired term of the member replaced.
						(6)Prohibition on
			 Federal employment
							(A)In
			 generalExcept as provided in subparagraph (B), no member of the
			 Task Force may serve as an officer or employee of the United States.
							(B)ExceptionA
			 member of the Task Force who accepts a position as an officer or employee of
			 the United States after appointment to the Task Force may continue to serve on
			 the Task Force for not more than 30 days after the date of such
			 acceptance.
							(7)Compensation
			 and expenses
							(A)No
			 compensationEach member of the Task Force shall serve without
			 compensation.
							(B)ExpensesThe
			 Administrator shall reimburse the members of the Task Force for travel and
			 subsistence expenses in accordance with section 5703 of title 5, United States
			 Code.
							(c)DutiesThe
			 Task Force shall—
						(1)review and
			 monitor plans and programs developed in the public and private sectors that
			 affect the ability of small business concerns owned and controlled by women to
			 obtain capital and credit and to access markets, and provide advice on
			 improving coordination between such plans and programs;
						(2)monitor and
			 promote the plans, programs, and operations of the Federal departments and
			 agencies that contribute to the formation and development of small business
			 concerns owned and controlled by women, and make recommendations to Federal
			 departments and agencies concerning the coordination of such plans, programs,
			 and operations;
						(3)develop and
			 promote initiatives, policies, programs, and plans designed to encourage the
			 formation of startups and high-growth small business concerns owned and
			 controlled by women;
						(4)advise the
			 Administrator on the development and implementation of an annual comprehensive
			 plan for joint efforts by the public and private sectors to facilitate the
			 formation and development of startups and high-growth small business concerns
			 owned and controlled by women; and
						(5)examine the link
			 between women who own small business concerns and intellectual property,
			 including—
							(A)the number of
			 patents, trademarks, and copyrights granted to women; and
							(B)the challenges
			 faced by high-growth small business concerns owned and controlled by women in
			 obtaining and enforcing intellectual property rights.
							(d)Powers
						(1)HearingsThe
			 Task Force may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Task Force considers advisable
			 to carry out its duties.
						(2)Task
			 groupsThe Task Force may, from time to time, establish temporary
			 task groups, as necessary to carry out the duties of the Task Force.
						(3)Information
			 from Federal agenciesUpon request of the Chairperson of the Task
			 Force, the head of any Federal department or agency shall furnish such
			 information to the Task Force as the Task Force considers necessary to carry
			 out its duties.
						(4)Use of
			 mailsThe Task Force may use the United States mails in the same
			 manner and under the same conditions as Federal departments and
			 agencies.
						(5)GiftsThe
			 Task Force may accept, use, and dispose of gifts or donations of services or
			 property.
						(e)Meetings
						(1)In
			 generalThe Task Force shall meet—
							(A)not less than 3
			 times each year;
							(B)at the call of
			 the Chairperson; and
							(C)upon the request
			 of—
								(i)the
			 Administrator;
								(ii)the Chairperson
			 and Ranking Member of the Committee on Small Business and Entrepreneurship of
			 the Senate; or
								(iii)the Chairperson
			 and Ranking Member of the Committee on Small Business of the House of
			 Representatives.
								(2)Participation
			 of Federal agencies
							(A)Participation
			 encouragedThe Task Force shall allow and encourage participation
			 in meetings by representatives from Federal agencies.
							(B)Functions of
			 representatives of Federal agenciesA representative from a
			 Federal agency—
								(i)may be used as a
			 resource; and
								(ii)may not vote or
			 otherwise act as a member of the Task Force.
								(3)LocationEach
			 meeting of the full Task Force shall be held at the headquarters of the
			 Administration, unless, not later than 1 month before the meeting, a majority
			 of the members of the Task Force agree to meet at another location.
						(4)Support by
			 AdministratorThe Administrator shall provide suitable meeting
			 facilities and such administrative support as may be necessary for each full
			 meeting of the Task Force.
						(f)Reports
						(1)Reports by Task
			 Force
							(A)Reports
			 requiredNot later than 30 days after the end of each fiscal
			 year, the Task Force shall submit to the President and to the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives, a report containing—
								(i)a detailed
			 description of the activities of the Task Force, including a report on how the
			 Task Force has carried out the duties described in subsection (c);
								(ii)the findings and
			 recommendations of the Task Force; and
								(iii)the
			 recommendations of the Task Force for—
									(I)promoting
			 intellectual property rights for high-growth small business concerns owned and
			 controlled by women; and
									(II)such legislative
			 and administrative actions as the Task Force considers appropriate to promote
			 the formation and development of small business concerns owned and controlled
			 by women.
									(B)Form of
			 reportsThe report required under subparagraph (A) shall
			 include—
								(i)any concurring or
			 dissenting views of the Administrator; and
								(ii)the minutes of
			 each meeting of the Task Force.
								(2)Reports by
			 Chief Counsel for Advocacy
							(A)Studies
								(i)In
			 generalNot less frequently than twice each year, the Chief
			 Counsel for Advocacy of the Small Business Administration, in consultation with
			 the Task Force, shall conduct a study of an issue that is important to small
			 business concerns owned and controlled by women.
								(ii)TopicsThe
			 topic of a study under clause (i) shall—
									(I)be an issue that
			 the Task Force determines is critical to furthering the interests of small
			 business concerns owned and controlled by women; and
									(II)relate
			 to—
										(aa)Federal prime
			 contracts and subcontracts awarded to small business concerns owned and
			 controlled by women;
										(bb)access to credit
			 and investment capital by women entrepreneurs;
										(cc)acquiring and
			 enforcing intellectual property rights; or
										(dd)any other issue
			 relating to small business concerns owned and controlled by women that the Task
			 Force determines is appropriate.
										(iii)ContractingIn
			 conducting a study under this subparagraph, the Chief Counsel may contract with
			 a public or private entity.
								(B)ReportThe
			 Chief Counsel for Advocacy shall—
								(i)submit a report
			 containing the results of each study under subparagraph (A) to the Task Force,
			 the Committee on Small Business and Entrepreneurship of the Senate, and the
			 Committee on Small Business of the House of Representatives; and
								(ii)make each report
			 submitted under clause (i) available to the public online.
								(g)Federal
			 Advisory Committee ActSection 14 of the Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Task Force.
					453.Repeal
					(a)Final
			 reportsNot later than 90 days after the date of enactment of
			 this Act—
						(1)the Interagency
			 Committee on Women's Business Enterprise shall submit to the President and the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report containing
			 the information described in paragraphs (1), (2), and (3) of section 404 of the
			 Women's Business Ownership Act of 1988 (15 U.S.C. 7104), as in effect on the
			 day before the date of enactment of this Act; and
						(2)the National
			 Women's Business Council shall submit to the President and the Committee on
			 Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives a report containing the information
			 described in subparagraphs (A), (B), and (C) of section 406(d)(6) of the
			 Women's Business Ownership Act of 1988 (15 U.S.C. 7106), as in effect on the
			 day before the date of enactment of this Act.
						(b)RepealThe
			 Women's Business Ownership Act of 1988 (15 U.S.C. 631 note) is amended by
			 striking title IV (15 U.S.C. 7101 et seq.).
					(c)Technical and
			 conforming amendmentsThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
						(1)in section
			 8(b)(1)(G) (15 U.S.C. 637(b)(1)(G)), by striking and to carry out the
			 activities authorized by title IV of the Women's Business Ownership Act of
			 1988; and
						(2)in section 29(g)
			 (15 U.S.C. 656(g))—
							(A)in paragraph (1),
			 by striking women's business enterprises (as defined in section 408 of
			 the Women's Business Ownership Act of 1988 (15 U.S.C. 631 note)) and
			 inserting small business concerns owned and controlled by women;
			 and
							(B)in paragraph
			 (2)(B)(ii)—
								(i)in subclause
			 (VI), by adding and at the end;
								(ii)in subclause
			 (VII), by striking the semicolon at the end and inserting a period; and
								(iii)by striking
			 subclauses (VIII), (IX), and (X).
								(d)Effective
			 dateThe amendments made by subsections (b) and (c) shall take
			 effect 90 days after the date of enactment of this Act.
					FImproving
			 Mentoring for Entrepreneurs
				461.DefinitionsIn this subtitle—
					(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
					(2)the term
			 SCORE means the Service Corps of Retired Executives established
			 under section 8(b)(1) of the Small Business Act (15 U.S.C. 637(b)(1));
					(3)the term
			 SCORE Advisory Board means the SCORE Advisory Board established
			 under section 462 of this Act;
					(4)the term
			 SCORE chapter means a chapter of the Service Corps of Retired
			 Executives; and
					(5)the term
			 small business concern has the meaning given that term under
			 section 3 of the Small Business Act (15 U.S.C. 632).
					462.Establishment
			 of Advisory Board
					(a)EstablishmentThere
			 is established the SCORE Advisory Board.
					(b)Membership
						(1)CompositionThe
			 SCORE Advisory Board shall be composed of 6 members, who shall be appointed
			 from among individuals having outstanding qualifications and known to be
			 familiar with and sympathetic to the needs and problems of small business
			 concerns.
						(2)LimitationsOf
			 the individuals appointed under paragraph (1)—
							(A)not more than 3
			 may be members of a SCORE chapter; and
							(B)3 shall be owners
			 or employees of small business concerns or members of an association that
			 represents small business concerns.
							(3)ProhibitionThe
			 members of the SCORE Advisory Board may not be employees of the Federal
			 Government.
						(4)DateThe
			 appointments of the members of the SCORE Advisory Board shall be made not later
			 than 90 days after the date of enactment of this Act.
						(c)Terms
						(1)In
			 generalExcept as provided in paragraph (2), a member of the
			 SCORE Advisory Board shall be appointed for a term of 3 years.
						(2)First
			 membersOf the members first appointed to the SCORE Advisory
			 Board—
							(A)2 shall be
			 appointed for a term of 4 years, of whom 1 shall be a member described in
			 subsection (b)(2)(A) and 1 shall be a member described in subsection
			 (b)(2)(B);
							(B)2 shall be
			 appointed for a term of 3 years, of whom 1 shall be a member described in
			 subsection (b)(2)(A) and 1 shall be a member described in subsection (b)(2)(B);
			 and
							(C)2 shall be
			 appointed for a term of 2 years, of whom 1 shall be a member described in
			 subsection (b)(2)(A) and 1 shall be a member described in subsection
			 (b)(2)(B).
							(d)Vacancies
						(1)In
			 generalA vacancy on the SCORE Advisory Board shall be filled in
			 the manner in which the original appointment was made and shall be subject to
			 any conditions which applied with respect to the original appointment.
						(2)Filling
			 unexpired termAn individual chosen to fill a vacancy shall be
			 appointed for the unexpired term of the member replaced.
						(e)Initial
			 meetingNot later than 60 days after the date on which all
			 members of the SCORE Advisory Board have been appointed, the SCORE Advisory
			 Board shall hold its first meeting.
					(f)MeetingsThe
			 SCORE Advisory Board shall meet—
						(1)not less
			 frequently than semiannually; and
						(2)at the call of
			 the Chairman.
						(g)QuorumA
			 majority of the members of the SCORE Advisory Board shall constitute a quorum,
			 but a lesser number of members may hold hearings.
					(h)ChairmanThe
			 SCORE Advisory Board shall select a Chairman from among its members.
					463.Duties of the
			 SCORE Advisory Board
					(a)DutiesThe
			 SCORE Advisory Board shall—
						(1)review and
			 monitor plans and programs developed in the public and private sector which
			 affect SCORE chapters;
						(2)provide advice on
			 improving coordination between plans and programs described in paragraph
			 (1);
						(3)advise SCORE
			 chapters on the use of Federal funds allocated to SCORE;
						(4)develop and
			 promote initiatives, policies, programs, and plans designed to assist with the
			 mentoring services offered by SCORE chapters throughout the United States;
			 and
						(5)advise the
			 Administrator on the development and implementation of an annual comprehensive
			 plan under subsection (b).
						(b)Development of
			 planThe Administrator shall develop and implement an annual
			 comprehensive plan for joint efforts by the public and private sectors to
			 facilitate the formation and development of mentoring by SCORE
			 volunteers.
					(c)Annual
			 reportNot later than 30 days after the end of each fiscal year,
			 the SCORE Advisory Board shall submit to the President, the Committee on Small
			 Business and Entrepreneurship of the Senate, and the Committee on Small
			 Business of the House of Representatives a report that contains—
						(1)the minutes of
			 each meeting of the SCORE Advisory Board during the fiscal year to which the
			 report relates;
						(2)a detailed
			 description of the activities of the SCORE Advisory Board during the fiscal
			 year to which the report relates, including how the SCORE Advisory Board
			 carried out the duties described in subsection (a);
						(3)recommendations
			 for promoting SCORE chapters and mentoring services; and
						(4)any concurring or
			 dissenting views of the Administrator.
						464.Powers of the
			 SCORE Advisory Board
					(a)HearingsThe
			 SCORE Advisory Board may hold such hearings, sit and act at such times and
			 places, take such testimony, and receive such evidence as the SCORE Advisory
			 Board considers advisable to carry out this subtitle.
					(b)Task
			 groupsThe SCORE Advisory Board may establish a temporary task
			 group to carry out any duty of the SCORE Advisory Board described in section
			 463 of this Act.
					(c)Information
			 from federal agenciesThe SCORE Advisory Board may secure
			 directly from any Federal department or agency such information as the SCORE
			 Advisory Board considers necessary to carry out this Act. Upon request of the
			 Chairman of the SCORE Advisory Board, the head of such department or agency
			 shall furnish such information to the SCORE Advisory Board.
					(d)Postal
			 servicesThe SCORE Advisory Board may use the United States mails
			 in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(e)GiftsThe
			 SCORE Advisory Board may accept, use, and dispose of gifts or donations of
			 services or property.
					465.SCORE Advisory
			 Board personnel matters
					(a)CompensationMembers
			 of the SCORE Advisory Board shall not be compensated for services performed on
			 behalf of the SCORE Advisory Board.
					(b)Travel
			 expensesThe members of the SCORE Advisory Board shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the SCORE Advisory Board.
					(c)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the SCORE Advisory Board without reimbursement, and such detail
			 shall be without interruption or loss of civil service status or
			 privilege.
					466.Inapplicability
			 of the Federal Advisory Committee Act to the SCORE Advisory BoardSection 14 of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply with respect to the SCORE Advisory
			 Board.
				467.FundingThe expenses of the SCORE Advisory Board,
			 including expenses relating to personnel, as described in section 465, shall be
			 paid by SCORE, from amounts made available to SCORE to carry out section
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)).
				468.ReauthorizationSection 20 of the Small Business Act (15
			 U.S.C. 631 note) is amended—
					(1)by
			 redesignating subsection (j) as subsection (f); and
					(2)by adding at the end the following:
						
							(g)SCORE
				programThe Administrator may make grants and enter into
				cooperative agreements to carry out the SCORE program authorized by section
				8(b)(1) in a total amount that does not exceed $7,000,000 for each of fiscal
				years 2013, 2014, and
				2015.
							.
					469.Chief
			 executive officer of SCORE
					(a)Limitation on
			 amount of salaryThe rate of basic pay of the chief executive
			 officer of SCORE may not exceed the maximum rate of basic pay established under
			 section 5382 of title 5, United States Code, for a position in the Senior
			 Executive Service.
					(b)Federal share
			 of salaryFor any year during which the chief executive officer
			 of SCORE serves in a leadership capacity on a foundation affiliated with SCORE,
			 the Federal share of the basic pay of the chief executive officer of SCORE may
			 not exceed 80 percent.
					470.Allocation
			 committee
					(a)EstablishmentSCORE shall establish a committee to
			 determine the amount allocated each year to each SCORE chapter.
					(b)MembersThe
			 members of the committee established under subsection (a) shall include—
						(1)1 member of the
			 staff of SCORE who is not the chief executive officer of SCORE; and
						(2)not fewer than 4
			 members of the SCORE Advisory Board.
						471.Allocation of
			 amountsSCORE shall establish
			 a method for allocating amounts received by SCORE from the Federal Government,
			 which shall—
					(1)ensure that not
			 less than 50 percent of the amounts are allocated to SCORE chapters; and
					(2)be subject to the
			 approval of the Administrator and the committee established under section
			 203.
					472.GAO study and
			 report
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the
			 technology activities of SCORE that includes an examination of each expenditure
			 by SCORE for technology activities and the result of each such
			 expenditure.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress and the Administrator a report that
			 contains—
						(1)a detailed
			 description of the amounts SCORE has expended for technology activities,
			 including how SCORE expended Federal funds to carry out and sustain technology
			 initiatives during the 4-year period ending on the date of enactment of this
			 Act;
						(2)a determination
			 of whether SCORE has expended Federal funds efficiently and effectively to
			 carry out technology activities;
						(3)an evaluation
			 of—
							(A)how well SCORE
			 has met objectives relating to technology spending; and
							(B)the policy that
			 resulted in the establishment of objectives relating to technology spending;
			 and
							(4)recommendations
			 for actions by SCORE to achieve objectives relating to technology spending
			 while safeguarding Federal funds.
						VAccess to
			 Government Contracting
			ABonds
				511.Removal of
			 sunset dates for certain provisions of the Small Business Investment Act of
			 1958
					(a)Maximum bond
			 amountSection 411(a)(1) of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b(a)(1)) is amended by striking does not
			 exceed and all that follows and inserting does not exceed
			 $5,000,000..
					(b)Denial of
			 liabilitySection 411(e)(2) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 694b(e)(2)) is amended by striking bonds
			 exceeds and all that follows and inserting bonds exceeds
			 $5,000,000,.
					BSmall Business
			 Contracting Fraud Prevention
				521.Short
			 titleThis subtitle may be
			 cited as the Small Business
			 Contracting Fraud Prevention Act of 2012.
				522.DefinitionsIn this subtitle—
					(1)the term 8(a) program means
			 the program under section 8(a) of the Small Business Act (15 U.S.C.
			 637(a));
					(2)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
					(3)the terms HUBZone and
			 HUBZone small business concern and HUBZone map have
			 the meanings given those terms in section 3(p) of the Small Business Act (15
			 U.S.C. 632(p)), as amended by this Act; and
					(4)the term recertification means
			 a determination by the Administrator that a business concern that was
			 previously determined to be a qualified HUBZone small business concern is a
			 qualified HUBZone small business concern under section 3(p)(5) of the Small
			 Business Act (15 U.S.C. 632(p)(5)).
					523.Fraud deterrence at the Small Business
			 AdministrationSection 16 of
			 the Small Business Act (15 U.S.C. 645) is amended—
					(1)in subsection (d)—
						(A)in paragraph (1)—
							(i)in the matter preceding subparagraph (A),
			 by striking Whoever and all that follows through oneself
			 or another and inserting the following: A person shall be
			 subject to the penalties and remedies described in paragraph (2) if the person
			 misrepresents the status of any concern or person as a small business concern,
			 a qualified HUBZone small business concern, a small business concern owned and
			 controlled by socially and economically disadvantaged individuals, a small
			 business concern owned and controlled by women, or a small business concern
			 owned and controlled by service-disabled veterans, in order to obtain for any
			 person;
							(ii)by amending subparagraph (A) to read as
			 follows:
								
									(A)prime contract, subcontract, grant, or
				cooperative agreement to be awarded under subsection (a) or (m) of section 8,
				or section 9, 15, 31, or
				35;
									;
							(iii)by striking subparagraph (B);
							(iv)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (B) and (C), respectively; and
							(v)in subparagraph (C), as so redesignated, by
			 striking , shall be and all that follows and inserting a
			 period;
							(B)in paragraph (2)—
							(i)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
							(ii)by inserting after subparagraph (B) the
			 following:
								
									(C)be
				subject to the civil remedies under subchapter III of chapter 37 of title 31,
				United States Code (commonly known as the False Claims
				Act);
									;
				and
							(C)by adding at the end the following:
							
								(3)(A)In the case of a violation of paragraph
				(1)(A) or subsection (g) or (h), for purposes of a proceeding described in
				subparagraph (A) or (C) of paragraph (2), the amount of the loss to the Federal
				Government or the damages sustained by the Federal Government, as applicable,
				shall be an amount equal to the amount that the Federal Government paid to the
				person that received a contract, grant, or cooperative agreement described in
				paragraph (1)(A), (g), or (h), respectively.
									(B)In the case of a violation of subparagraph
				(B) or (C) of paragraph (1), for the purpose of a proceeding described in
				subparagraph (A) or (C) of paragraph (2), the amount of the loss to the Federal
				Government or the damages sustained by the Federal Government, as applicable,
				shall be an amount equal to the portion of any payment by the Federal
				Government under a prime contract that was used for a subcontract described in
				subparagraph (B) or (C) of paragraph (1), respectively.
									(C)In a proceeding described in subparagraph
				(A) or (B), no credit shall be applied against any loss or damages to the
				Federal Government for the fair market value of the property or services
				provided to the Federal
				Government.
									;
						(2)by striking subsection (e) and inserting
			 the following:
						
							(e)Any representation of the status of any
				concern or person as a small business concern, a HUBZone small business
				concern, a small business concern owned and controlled by socially and
				economically disadvantaged individuals, a small business concern owned and
				controlled by women, or a small business concern owned and controlled by
				service-disabled veterans, in order to obtain any prime contract, subcontract,
				grant, or cooperative agreement described in subsection (d)(1) shall be made in
				writing or through the Online Representations and Certifications Application
				process required under section 4.1201 of the Federal Acquisition Regulation, or
				any successor thereto.
							;
				and
					(3)by adding at the end the following:
						
							(g)A person shall be subject to the penalties
				and remedies described in subsection (d)(2) if the person misrepresents the
				status of any concern or person as a small business concern, a qualified
				HUBZone small business concern, a small business concern owned and controlled
				by socially and economically disadvantaged individuals, a small business
				concern owned and controlled by women, or a small business concern owned and
				controlled by service-disabled veterans—
								(1)in order to allow any person to participate
				in any program of the Administration; or
								(2)in relation to a protest of a contract
				award or proposed contract award made under regulations issued by the
				Administration.
								(h)(1)A person that submits a request for payment
				on a contract or subcontract that is awarded under subsection (a) or (m) of
				section 8, or section 9, 15, 31, or 35, shall be deemed to have submitted a
				certification that the person complied with regulations issued by the
				Administration governing the percentage of work that the person is required to
				perform on the contract or subcontract, unless the person states, in writing,
				that the person did not comply with the regulations.
								(2)A
				person shall be subject to the penalties and remedies described in subsection
				(d)(2) if the person—
									(A)uses the services of a business other than
				the business awarded the contract or subcontract to perform a greater
				percentage of work under a contract than is permitted by regulations issued by
				the Administration; or
									(B)willfully participates in a scheme to
				circumvent regulations issued by the Administration governing the percentage of
				work that a contractor is required to perform on a
				contract.
									.
					524.Veterans integrity in contracting
					(a)DefinitionSection 3(q)(1) of the Small Business Act
			 (15 U.S.C. 632(q)(1)) is amended by striking means a veteran and
			 all that follows and inserting the following: “means—
						
							(A)a veteran with a service-connected
				disability rated by the Secretary of Veterans Affairs as zero percent or more
				disabling; or
							(B)a former member of the Armed Forces who is
				retired, separated, or placed on the temporary disability retired list for
				physical disability under chapter 61 of title 10, United States
				Code.
							.
					(b)Veterans contractingSection 4 of the Small Business Act (15
			 U.S.C. 633), as amended by this Act, is amended by adding at the end the
			 following:
						
							(h)Veteran status
								(1)In generalA business concern seeking status as a
				small business concern owned and controlled by service-disabled veterans
				shall—
									(A)submit an annual certification indicating
				that the business concern is a small business concern owned and controlled by
				service-disabled veterans by means of the Online Representations and
				Certifications Application process required under section 4.1201 of the Federal
				Acquisition Regulation, or any successor thereto; and
									(B)register with—
										(i)the Central Contractor Registration
				database maintained under subpart 4.11 of the Federal Acquisition Regulation,
				or any successor thereto; and
										(ii)the VetBiz database of the Department of
				Veterans Affairs, or any successor thereto.
										(2)Verification of status
									(A)Veterans AffairsThe Secretary of Veterans Affairs shall
				determine whether a business concern registered with the VetBiz database of the
				Department of Veterans Affairs, or any successor thereto, as a small business
				concern owned and controlled by veterans or a small business concern owned and
				controlled by service-disabled veterans is owned and controlled by a veteran or
				a service-disabled veteran, as the case may be.
									(B)Federal agencies generallyThe head of each Federal agency
				shall—
										(i)for a sole source contract awarded to a
				small business concern owned and controlled by service-disabled veterans or a
				contract awarded with competition restricted to small business concerns owned
				and controlled by service-disabled veterans under section 35, determine whether
				a business concern submitting a proposal for the contract is a small business
				concern owned and controlled by service-disabled veterans; and
										(ii)use the VetBiz database of the Department
				of Veterans Affairs, or any successor thereto, in determining whether a
				business concern is a small business concern owned and controlled by
				service-disabled veterans.
										(3)Debarment and suspensionIf the Administrator determines that a
				business concern knowingly and willfully misrepresented that the business
				concern is a small business concern owned and controlled by service-disabled
				veterans, the Administrator may debar or suspend the business concern from
				contracting with the United
				States.
								.
					(c)Integration of databasesThe Administrator for Federal Procurement
			 Policy and the Secretary of Veterans Affairs shall ensure that data is shared
			 on an ongoing basis between the VetBiz database of the Department of Veterans
			 Affairs and the Central Contractor Registration database maintained under
			 subpart 4.11 of the Federal Acquisition Regulation.
					(d)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (b) and the requirements
			 under subsection (c) shall take effect on the date on which the Secretary of
			 Veterans Affairs (referred to in this subsection as the
			 Secretary) publishes in the Federal Register a determination
			 that the Department of Veterans Affairs has the necessary resources and
			 capacity to carry out the additional responsibility of determining whether
			 small business concerns registered with the VetBiz database of the Department
			 of Veterans Affairs are owned and controlled by a veteran or a service-disabled
			 veteran, as the case may be, in accordance with subsection (h) of section 4 of
			 the Small Business Act (15 U.S.C. 633), as added by subsection (b).
						(2)TimelineIf
			 the Secretary determines that the Secretary is not able to publish the
			 determination under paragraph (1) before the date that is 1 year after the date
			 of enactment of this Act, the Secretary shall, not later than 1 year after the
			 date of enactment of this Act, submit a report containing an estimate of the
			 date on which the Secretary will publish the determination under paragraph (1)
			 to the Committee on Small Business and Entrepreneurship and the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Small Business and the
			 Committee on Veterans’ Affairs of the House of Representatives.
						525.Section
			 8(a) program improvements
					(a)Review of effectivenessSection 8(a) of the Small Business Act (15
			 U.S.C. 637(a)) is amended by adding at the end the following:
						
							(22)Not later than 3 years after the date of
				enactment of this paragraph, and every 3 years thereafter, the Comptroller
				General of the United States shall—
								(A)conduct an evaluation of the effectiveness
				of the program under this subsection, including an examination of—
									(i)the number and size of contracts applied
				for, as compared to the number received by, small business concerns after
				successfully completing the program;
									(ii)the percentage of small business concerns
				that continue to operate during the 3-year period beginning on the date on
				which the small business concerns successfully complete the program;
									(iii)whether the business of small business
				concerns increases during the 3-year period beginning on the date on which the
				small business concerns successfully complete the program; and
									(iv)the number of training sessions offered
				under the program; and
									(B)submit to the Committee on Small Business
				and Entrepreneurship of the Senate and the Committee on Small Business of the
				House of Representatives a report regarding each evaluation under subparagraph
				(A).
								.
					(b)Other improvementsIn order to improve the 8(a) program, the
			 Administrator shall—
						(1)not later than 90 days after the date of
			 enactment of this Act, begin to—
							(A)evaluate the feasibility of—
								(i)using additional third-party data
			 sources;
								(ii)making unannounced visits of sites that are
			 selected randomly or using risk-based criteria;
								(iii)using fraud detection tools, including
			 data-mining techniques; and
								(iv)conducting financial and analytical
			 training for the business opportunity specialists of the Administration;
								(B)evaluate the feasibility and advisability
			 of amending regulations applicable to the 8(a) program to require that
			 calculations of the adjusted net worth or total assets of an individual include
			 assets held by the spouse of the individual; and
							(C)develop a more consistent enforcement
			 strategy that includes the suspension or debarment of contractors that
			 knowingly make misrepresentations in order to qualify for the 8(a) program;
			 and
							(2)not later than 1 year after the date on
			 which the Comptroller General submits the report under section 8(a)(22)(B) of
			 the Small Business Act, as added by subsection (c), issue, in final form,
			 proposed regulations of the Administration that—
							(A)determine the economic disadvantage of a
			 participant in the 8(a) program based on the income and asset levels of the
			 participant at the time of application and annual recertification for the 8(a)
			 program; and
							(B)limit the ability of a small business
			 concern to participate in the 8(a) program if an immediate family member of an
			 owner of the small business concern is, or has been, a participant in the 8(a)
			 program, in the same industry.
							526.HUBZone improvements
					(a)PurposeThe purpose of this section is to reform
			 and improve the HUBZone program of the Administration.
					(b)In generalThe Administrator shall—
						(1)ensure the HUBZone map is—
							(A)accurate and up-to-date; and
							(B)revised as new data is made available to
			 maintain the accuracy and currency of the HUBZone map;
							(2)implement policies for ensuring that only
			 HUBZone small business concerns determined to be qualified under section
			 3(p)(5) of the Small Business Act (15 U.S.C. 632(p)(5)) are participating in
			 the HUBZone program, including through the appropriate use of technology to
			 control costs and maximize, among other benefits, uniformity, completeness,
			 simplicity, and efficiency;
						(3)submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report regarding any application to be designated as
			 a HUBZone small business concern or for recertification for which the
			 Administrator has not made a determination as of the date that is 60 days after
			 the date on which the application was submitted or initiated, which shall
			 include a plan and timetable for ensuring the timely processing of the
			 applications; and
						(4)develop measures and implement plans to
			 assess the effectiveness of the HUBZone program that—
							(A)require the identification of a baseline
			 point in time to allow the assessment of economic development under the HUBZone
			 program, including creating additional jobs; and
							(B)take into account—
								(i)the economic characteristics of the
			 HUBZone; and
								(ii)contracts being counted under multiple
			 socioeconomic subcategories.
								(c)Employment percentageSection 3(p) of the Small Business Act (15
			 U.S.C. 632(p)) is amended—
						(1)in paragraph (5), by adding at the end the
			 following:
							
								(E)Employment percentage during interim
				period
									(i)DefinitionIn this subparagraph, the term
				interim period means the period beginning on the date on which the
				Administrator determines that a HUBZone small business concern is qualified
				under subparagraph (A) and ending on the day before the date on which a
				contract under the HUBZone program for which the HUBZone small business concern
				submits a bid is awarded.
									(ii)Interim
				periodDuring the interim
				period, the Administrator may not determine that the HUBZone small business is
				not qualified under subparagraph (A) based on a failure to meet the applicable
				employment percentage under subparagraph (A)(i)(I), unless the HUBZone small
				business concern—
										(I)has not attempted to maintain the
				applicable employment percentage under subparagraph (A)(i)(I); or
										(II)does not meet the applicable employment
				percentage—
											(aa)on the date on which the HUBZone small
				business concern submits a bid for a contract under the HUBZone program;
				or
											(bb)on the date on which the HUBZone small
				business concern is awarded a contract under the HUBZone
				program.
											;
				and
						(2)by adding at the end the following:
							
								(8)HUBZone programThe term HUBZone program means
				the program established under section 31.
								(9)HUBZone mapThe term HUBZone map means the
				map used by the Administration to identify
				HUBZones.
								.
						(d)Redesignated areasSection 3(p)(4)(C)(i) of the Small Business
			 Act (15 U.S.C. 632(p)(4)(C)(i)) is amended to read as follows:
						
							(i)3 years after the first date on which the
				Administrator publishes a HUBZone map that is based on the results from the
				2010 decennial census;
				or
							.
					527.Annual report on suspension, debarment, and
			 prosecutionThe Administrator
			 shall submit an annual report to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives that contains—
					(1)the number of debarments from participation
			 in programs of the Administration issued by the Administrator during the 1-year
			 period preceding the date of the report, including—
						(A)the number of debarments that were based on
			 a conviction; and
						(B)the number of debarments that were
			 fact-based and did not involve a conviction;
						(2)the number of suspensions from
			 participation in programs of the Administration issued by the Administrator
			 during the 1-year period preceding the date of the report, including—
						(A)the number of suspensions issued that were
			 based upon indictments; and
						(B)the number of suspensions issued that were
			 fact-based and did not involve an indictment;
						(3)the number of suspension and debarments
			 issued by the Administrator during the 1-year period preceding the date of the
			 report that were based upon referrals from offices of the Administration, other
			 than the Office of Inspector General;
					(4)the number of suspension and debarments
			 issued by the Administrator during the 1-year period preceding the date of the
			 report based upon referrals from the Office of Inspector General; and
					(5)the number of persons that the
			 Administrator declined to debar or suspend after a referral described in
			 paragraph (8), and the reason for each such decision.
					CFairness in
			 Women-Owned Small Business Contracting
				531.Short
			 titleThis subtitle may be
			 cited as the Fairness in Women-Owned
			 Small Business Contracting Act of 2012.
				532.Procurement program for women-owned small
			 business concernsSection 8(m)
			 of the Small Business Act (15 U.S.C. 637(m)) is amended—
					(1)in paragraph (2)—
						(A)in subparagraph (A), by striking who
			 are economically disadvantaged;
						(B)in subparagraph (C), by striking
			 paragraph (3) and inserting paragraph (4);
						(C)by striking subparagraph (D); and
						(D)by redesignating subparagraphs (E) and (F)
			 as subparagraphs (D) and (E), respectively; and
						(2)by adding at the end the following:
						
							(7)Sole source contractsA contracting officer may award a sole
				source contract under this subsection to a small business concern owned and
				controlled by women under the same conditions as a sole source contract may be
				awarded to a qualified HUBZone small business concern under section
				31(b)(2)(A).
							.
					533.Study and report on representation of
			 womenSection 29 of the Small
			 Business Act (15 U.S.C. 656), as amended by section 424 of this Act, is amended
			 by adding at the end the following:
					
						(n)Study and report on representation of
				women
							(1)StudyThe Administrator shall periodically
				conduct a study to identify any United States industry, as defined under the
				North American Industry Classification System, in which women are
				underrepresented.
							(2)ReportNot later than 5 years after the date of
				enactment of this subsection, and every 5 years thereafter, the Administrator
				shall submit to the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives a
				report on the results of each study under paragraph (1) conducted during the
				5-year period ending on the date of the
				report.
							.
				DSmall Business
			 Champion
				541.Short
			 titleThis subtitle may be
			 cited as the Small Business Champion
			 Act of 2012.
				542.Offices of
			 Small and Disadvantaged Business Utilization
					(a)Appointment and
			 position of DirectorSection
			 15(k)(2) of the Small Business Act (15 U.S.C. 644(k)(2)) is amended by striking
			 such agency, and inserting such agency to a position that
			 is a Senior Executive Service position (as such term is defined under section
			 3132(a) of title 5, United States Code), except that, for any agency in which
			 the positions of Chief Acquisition Officer and senior procurement executive (as
			 such terms are defined under section 43(a) of this Act) are not Senior
			 Executive Service positions, the Director of Small and Disadvantaged Business
			 Utilization may be appointed to a position compensated at not less than the
			 minimum rate of basic pay payable for grade GS–15 of the General Schedule under
			 section 5332 of such title (including comparability payments under section 5304
			 of such title);.
					(b)Performance
			 appraisalsSection 15(k)(3) of the Small Business Act (15 U.S.C.
			 644(k)(3)) is amended—
						(1)by striking
			 be responsible only to, and report directly to, the head and
			 inserting shall be responsible only to (including with respect to
			 performance appraisals), and report directly and exclusively to, the
			 head; and
						(2)by striking
			 be responsible only to, and report directly to, such Secretary
			 and inserting be responsible only to (including with respect to
			 performance appraisals), and report directly and exclusively to, such
			 Secretary.
						(c)Small business
			 technical advisersSection
			 15(k)(8)(B) of the Small Business Act (15 U.S.C. 644(k)(8)(B)) is amended by
			 striking and 15 of this Act, and inserting , 15, and 43
			 of this Act;.
					(d)Additional
			 requirementsSection 15(k) of
			 the Small Business Act (15 U.S.C. 644(k)) is amended by inserting after
			 paragraph (10) the following:
						
							(11)shall review and advise such agency on any
				decision to convert an activity performed by a small business concern to an
				activity performed by a Federal employee;
							(12)shall provide to
				the Chief Acquisition Officer and senior procurement executive of such agency
				advice and comments on acquisition strategies, market research, and
				justifications related to section 43 of this Act;
							(13)may provide
				training to small business concerns and contract specialists, except that such
				training may only be provided to the extent that the training does not
				interfere with the Director carrying out other responsibilities under this
				subsection;
							(14)shall carry out
				exclusively the duties enumerated in this Act, and shall, while the Director,
				not hold any other title, position, or responsibility, except as necessary to
				carry out responsibilities under this subsection;
							(15)shall submit, each fiscal year, to the
				Committee on Small Business of the House of Representatives and the Committee
				on Small Business and Entrepreneurship of the Senate a report
				describing—
								(A)the training
				provided by the Director under paragraph (13) in the most recently completed
				fiscal year;
								(B)the percentage of
				the budget of the Director used for such training in the most recently
				completed fiscal year; and
								(C)the percentage of
				the budget of the Director used for travel in the most recently completed
				fiscal year; and
								(16)shall have not
				less than 10 years of relevant procurement
				experience.
							.
					(e)Technical
			 amendmentsSection 15(k) of
			 the Small Business Act (15 U.S.C. 644(k)), as amended by subsection (d), is
			 further amended—
						(1)in the matter
			 preceding paragraph (1) by striking who shall and inserting
			 who;
						(2)in paragraph
			 (1)—
							(A)by striking
			 be known and inserting shall be known; and
							(B)by striking
			 such agency, and inserting such agency;;
							(3)in paragraph (2)
			 by striking be appointed by and inserting shall be
			 appointed by;
						(4)in paragraph
			 (3)—
							(A)by striking
			 director and inserting Director; and
							(B)by striking
			 Secretary's designee, and inserting Secretary's
			 designee;;
							(5)in paragraph
			 (4)—
							(A)by striking
			 be responsible and inserting shall be
			 responsible; and
							(B)by striking
			 such agency, and inserting such agency;;
							(6)in paragraph (5)
			 by striking identify proposed and inserting shall
			 identify proposed;
						(7)in paragraph (6)
			 by striking assist small and inserting shall assist
			 small;
						(8)in paragraph
			 (7)—
							(A)by striking
			 have supervisory and inserting shall have
			 supervisory; and
							(B)by striking
			 this Act, and inserting this Act;;
							(9)in paragraph
			 (8)—
							(A)by striking
			 assign a and inserting shall assign a; and
							(B)by striking the activity,
			 and and inserting the activity; and;
							(10)in paragraph
			 (9)—
							(A)by striking
			 cooperate, and and inserting shall cooperate,
			 and; and
							(B)by striking
			 subsection, and and inserting subsection;;
			 and
							(11)in paragraph
			 (10)—
							(A)by striking
			 make recommendations and inserting shall make
			 recommendations;
							(B)by striking
			 subsection (a), or section and inserting subsection (a),
			 section;
							(C)by striking
			 Act or section 2323 and inserting Act, or section
			 2323;
							(D)by striking
			 Code. Such recommendations shall and inserting Code,
			 which shall; and
							(E)by striking
			 contract file. and inserting contract
			 file;.
							543.Small Business
			 Procurement Advisory Council
					(a)DutiesSection 7104(b) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended—
						(1)in paragraph (1)
			 by striking and at the end;
						(2)in paragraph (2)
			 by striking authorities. and inserting
			 authorities;; and
						(3)by adding at the
			 end the following:
							
								(3)to conduct reviews of each Office of Small
				and Disadvantaged Business Utilization established under section 15(k) of the
				Small Business Act (15 U.S.C. 644(k)) to determine the compliance of each
				Office with requirements under such section;
								(4)to identify best
				practices for maximizing small business utilization in Federal contracting that
				may be implemented by Federal agencies having procurement powers; and
								(5)to submit,
				annually, to the Committee on Small Business of the House of Representatives
				and the Committee on Small Business and Entrepreneurship of the Senate a report
				describing—
									(A)the comments
				submitted under paragraph (2) during the 1-year period ending on the date on
				which the report is submitted, including any outcomes related to the
				comments;
									(B)the results of
				reviews conducted under paragraph (3) during such 1-year period; and
									(C)best practices
				identified under paragraph (4) during such 1-year
				period.
									.
						(b)MembershipSection 7104(c) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended by striking
			 (established under section 15(k) of the Small Business Act (15 U.S.C.
			 644(k)).
					(c)ChairmanSection 7104(d) of the Federal Acquisition
			 Streamlining Act of 1994 (15 U.S.C. 644 note) is amended by inserting after
			 Small Business Administration the following: (or the
			 designee of the Administrator).
					ESubcontracts
				551.Subcontracts
			 awarded by Federally Funded Research and Development CentersSubsection 15(g) of the Small Business Act
			 (15 U.S.C. 644(g)) is amended by adding at the end the following:
					
						(3)First tier subcontracts that are
				awarded by a federally funded research and development center sponsored by a
				Federal agency to small business concerns, small business concerns owned and
				controlled by service-disabled veterans, qualified HUBZone small business
				concerns, small business concerns owned and controlled by socially and
				economically disadvantaged individuals, and small business concerns owned and
				controlled by women, shall be considered in determining whether the annually
				established agency and governmentwide goals for procurement contracts have been
				met.
						.
				
